Filed 05/28/19                               Case 19-01052                                              Doc 1


           1   James A. Murphy - 062223
               JMuipliy~a~mpbf.com
          2    Harlan B. Watkins — 176458
               hwatkins(a~mpbf.com
          3    John P. Girarde — 191518
               jgirarde(a),In}~bf.com
          4    MURPHY,PEARSON,BRADLEY & FEENEY
               88 Kearny Street, 10th Floor
          5    San Francisco, CA 94108-5530
               Tel: (415)788-1900
          6    Fax: (415)393-8087

          7 Attorneys for Defendants
            BAKER & HOSTETLER LLP,and
          8 BRUCE GREENE,ESQ.

          9

         10                           UNITED STATES BANKRUPTCY COURT

         11                            EASTERN DISTRICT OF CALIFORNIA

         12                                   FRESNO DIVISION

         13 In re                                            CASE NO. 17-13797
         14 TULARE LOCAL HEALTHCARE DISTRICT,                CHAPTER 9
            dba TULARE REGIONAL MEDICAL
         15 CENTER,

         16 Debtor.

         17 Tax ID #: XX-XXXXXXX

         18 Address: 869 N. Cherry Street
                     Tulare, CA 93274
         19

         20 TULARE LOCAL HEALTHCARE DISTRICT,                :_t   '.~Z~
            dba TULARE REGIONAL MEDICAL
         21 CENTER,
                                                         NOTICE OF REMOVAL OF ACTION
         22                    Plaintiff,
                                                         [28 U.S.C. § 1452; Fed. R. Bankr. P. 9027]
         23             ►~~
                                                         [No Hearing Required]
         24 BRUCE R. GREENE; BAKER &
            HOSTETLER, LLP, a limited liability
         25 partnership; PARMOND KUMAR, M.D.;
            LINDA WILBOURN; RICARD TORREZ; and
         26 Does 1 through 50, inclusive,

         27                    Defendants.

         28


               NOTICE OF REMOVAL OF ACTION                                          CASE NO. 17-13797
Filed 05/28/19                                          Case 19-01052                                                  Doc 1



              ~ TO THE HONORABLE RENE LASTRETO II, UNITED STATES BANKRUPTCY JUDGE,

              ~ THE OFFICE OF THE UNITED STATE TRUSTEE,ALL INTERESTED PARTIES AND

          3 THEIR COUNSEL OF RECORD:

          4             PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §~ 157, 1334, and 1452, and Rule 9027

          5 of the Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules"), Defendants, Baker &

          6 Hostetler LLP("B&H")and Bruce Greene, Esq.("Greene")(collectively, the "Defendants"), hereby

          7 remove to the above-captioned bankruptcy court(the "Court")the action pending in the Superior Court

          8 of the State of California in and for the County of Tulare (the "State Court") entitled Tulare Local

          9 Health Care District v. Bruce R. Greene; Baker &Hostetler LLP; Parmoc~ Kumar, M.D.; Lina

         10      Wilbourn; Richard Torrez; and Does 1 through S0, inclusive, Case No. 278333 (the "State Court

         11      Action"), including all counts and claims alleged the complaint, all actions subsumed or combined

         12 with the State Court Action, and any and all matters pending in the State Court Action.

         13             In support of removal of the State Court Action, the Defendants respectfully submit as follows:

         14                      On September 30, 2017, the Tulare Local Healthcare District (the "Debtor")filed a

         15 voluntary petition for relief under Chapter 9 ofthe Bankruptcy Code.~

         16             2.       On October 27, 2017, the Debtor filed a List of Creditors and Claims Pursuant to 11

         17 U.S.C. §§ 924 and 925[ECF No. 154] identifying B&H as a creditor of the Debtor. Thereafter, on

         18 April 10, 2018,B&H filed an unsecured proof of claim against the Debtor("Proof of Claim")in the

         19 amount of $498,825.40 based on legal services performed for the Debtor through September 30, 2017.
         20             3.       On February 2, 2018, the Debtor filed an adversary proceeding against Celtic Leasing

         21      Corp., MB Financial Bank,N.A., and MB Equipment Finance, LLC (the "Adversary Proceeding" and

         22 the "Celtic Parties," respectively) alleging that the Debtor was entitled to damages related to a pre-

         23 petition transaction between the Debtor and one or more of the Celtic Parties (the "Celtic

         24 Transaction"). In the Adversary Proceeding, the Debtor alleged that B&H provided one or more of the

         25 Celtic Parties with an opinion letter on which they relied in order to proceed with the Celtic

         26 Transaction (the "Opinion Letter"), and that the Celtic Transaction was an unauthorized transaction
         27 with the Debtor.

         28      ~ All references herein to the "Bankruptcy Code" refer to 11 U.S.C. 101 eC seq.

                                                                      - 2-
                 NOTICE OF REMOVAL OF ACTION CHAPTER 9                                              CASE NO. 17-13797
Filed 05/28/19                                        Case 19-01052                                                       Doc 1



           1           4.      On January 9, 2019, the Debtor filed a Motion for Approval of Compromise of

          2 ~ Controversies[ECF No. 981](the "Settlement Motion"), which sought Court approval of a global

          3 settlement between the Debtor and the Celtic Parties of the Adversary Proceeding and all matters

          4 related to the Celtic Transaction. This Court entered an Order Approving Compromise of

          5 Controversies [ECF No. 1025](the "Settlement Order") on January 22, 2019.

          6            5.      Shortly thereafter, on April 24, 2019, the Debtor commenced the State Court Action by

          7 ~ filing a Complaint against the Defendants and three other individuals, alleging claims for breach of

          8 ~ fiduciary duty, fraud, professional negligence, and breach of contract for legal services (the

          9 "Complaint," a true and correct copy of which is attached hereto as Exhibit A). Among other things,

         10 the Complaint alleges that the Defendants issued an inaccurate Opinion Letter to one or more of the

         11    Celtic Parties which induced them to enter into the Celtic Transaction, that the Defendants took various

         12 inappropriate actions with respect to the Celtic Transaction, and that Defendants improperly received

         13 approximately $500,000 from the proceeds of the Celtic Transaction, which transaction was the subject

         14 of the earlier Adversary Proceeding, Settlement Motion, and Settlement Order of this Court.

         15           6.      As to the Defendants, the Debtor seeks damages and to recover the attorney's fees paid

         16 ~ to the Defendants for legal services rendered to the Debtor from and after May 6, 2015.

         17           7.      All of the legal services that form the basis for B&H's Proof of Claim against the

         18 Debtor relate to legal services rendered to the Debtor from and after May 6, 2015.

         19           8.      The claims being pursued by the Debtor in the State Court Action are property of the

         20 ~ Debtor, and any proceeds recovered would similarly be property of the Debtor.

         21           9.      All pleadings, process, orders, and other filings in the State Court Action are being filed

         22 herewith in accordance with Bankruptcy Rule 9027(a).

         23                                             Timeliness of Removal

         24            10.    This Notice of Removal is timely filed under Bankruptcy Rule 9027(a)(3)(A) because it

         25    has been filed within 30 days after receipt of a copy of the initial pleading setting forth the claim or

         26 cause of action sought to be removed.

         27            1 1.   No previous removal ofthe State Court Case has been attempted or effected..

         28

                                                                  - 3-
               NOTICE OF REMOVAL OF ACTION CHAPTER 9                                                 CASE NO. 17-13797
Filed 05/28/19                                        Case 19-01052                                                     Doc 1



          1                                              Jurisdiction and Venue

          21            12.     Venue of this removal is proper under 28 U.S.C. § 1452(a) because this Court is the

          3 Bankruptcy Court of the United States District Court for the district and division encompassing the

          4 ~ State Court where the State Court Action is pending.

          5             13.     The Court has jurisdiction to consider the State Court Action under 28 U.S.C. ~ 1334 as

          6 ~ a civil proceeding related to the Debtor's Chapter 9 bankruptcy case because the outcome of the

          7 proceeding could conceivably have an effect on the Debtor's bankruptcy case. Removal of the State

          8 Court Action is thus appropriate under 28 U.S.C. § 1452(a), which provides that "a party may remove

          9 any claim or cause of action in a civil action...to the district court for the district where such civil

         10 ~ action is pending, if such district court has jurisdiction of such claim or cause of action under section

         11      1334 of this title." The Court also has ancillary jurisdiction over the State Court Action to the extent

         12 resolving the State Court Action requires that the Court dispose of factually interdependent claims or

         13 to effectuate or vindicate its authority to enter its Settlement Order.

         14             14.     The State Court Action is a non-core proceeding. The Defendants consent to the entry

         15 ~ of final orders or judgment by the Court, regardless of whether it is determined that the Court, absent

         16 ~ consent of the parties, cannot enter final orders or judgment consistent with Article III of the United

         17      States Constitution.

         18                                                         Notice

         19             15.     In accordance with Bankruptcy Rule 9027(b), the Defendants are promptly serving all

         20 parties to the State Court Case with this Notice of Removal, and filing this Notice of Removal in the

         21      State Court Case.

         22             The undersigned counsel for Defendants has read the foregoing and signs the Notice of Removal

         23 pursuant to Bankruptcy Rule 9011.

         24
                 Dated: May 28, 2019                          MURPHY,PEARSON,BRADLEY & FEENEY
         25
                                                               By       /s/ Harlan B. Watkins
         26                                                         Harlan B. Watkins
                                                                    Attorneys for Defendants
         27                                                         BAKER & HOSTETLER LLP, and BRUCE
                                                                    GREENE,ESQ.
         28      JPG.3441740.docx



                 NOTICE OF REMOVAL OF ACTION CHAPTER 9                                                CASE NO. 17- 13797
Filed 05/28/19                                      Case 19-01052                                                    Doc 1



          1                                       CERTIFICATE OF SERVICE

          2            I, Alice Kay, declare:

          3            I am a citizen of the United States, am over the age of eighteen years, and am not a party to or

          4 interested in the within entitled cause. My business address is Murphy, Pearson, Bradley &Feeney,88

          5 Kearny Street, 10th Floor, San Francisco, CA 94108-5530.

          6            On May 28, 2019, I served the following document on the parties in the within action:

                                                     NOTICE OF REMOVAL

          8
                        VIA MAIL: I am familiar with the business practice for collection and processing of mail.
          9      X      The above-described document will be enclosed in a sealed envelope, with first class
                        postage thereon fully prepaid, and deposited with the United States Postal Service on this
         10             date, addressed as listed below.

         11      Michael Lampe                                         Attorney For Plaintiff
                 LAW OFFICES OF MICHAEL J. LAMPE                       TULARE LOCAL HEALTHCARE
         12      108 West Center Avenue                                DISTRICT, dba TULARE REGIONAL
                 Visalia, CA 93291                                     MEDICAL CENTER
         13
                 Email: mil(c~lamne-la«~.com
         14
                 Clerk of Court
         15      Superior Court of California
                 County of Tulare
         16      221 South Mooney Boulevard
                 Visalia, CA 93291
         17

         18           I declare under penalty of perjury under the laws of the State of California that the foregoing is

         19 a true and correct statement and that this Certificate was executed on May 28, 2019.

         20
                                                            By
         21                                                      Alice Kay

         22

         23

         24

         25

         26

         27

         28

                                                                 -5-
              NOTICE OF REMOVAL OF ACTION CHAPTER 9                                               CASE NO. 17-13797
Filed 05/28/19     Case 19-01052   Doc 1




                 EXHIBIT A
Filed 05/28/19                                         Case 19-01052                                                      Doc 1


                                  0




                                                                             F~+ar t',!; FY~J   60UNTY SUPERIO
                                                                                                 V ISALIA DIVISION
              1Michael J. Lampe #82199
               Michael P. Smith #206927                                                         APR 24 2019
             2 LAW OFFICES OF MICHAEL J. LAMPE
               108 West Center Avenue
             3 Visalia, California 93291                                                 STEPHANIE CAM,~p.ON~~.~RK
                                                                                                           °,
               Telephone~559) 738-5975                                                   BY;,~;tC~
             4 Facsimile( 59)738-5644
               mji@larnpe-law,com
             5
               Attorneys for Plaintiff                                                  Exempt from filing fees
             6                                                                          Government Code §6103
             7
             8                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
             9                                 IN AND FOR THE COUNTY OF TULARE
            10
            1'1 j    TULARE LOCAL HEALTH CARE DISTRICT                     Case No.             2 7 $ 3 3 ~:
            12       dba Tulare Regional Medical Center, a Public
                     Agency
                                                                           COMPLAINT FOR DAMAGES FOR:
            13                           Plaintiff,
                                                                           1. Breach of Fiduciary Duty;
            14       vs.
                                                                           2, Fraud;
            15       BRUCE R. GREENS; BAKER & HOSTETLER
                     LLP, a limited liability partnership, PARMOD          3. Professional Negligence; and
            16       KUMAR, M.D., LINDA WILBOURN, RICHARD
                     TORREZ; and Does 1 through 50, inclusive,            4. Breach of Contract for Legal
            17                                                               Services,
            78                           Defendants.

            19             Plaintiff Tulare Local Health Care District dba Tulare Regional Medical Center alleges:
            20                                        GENERAL ALLEGATIONS

            21             1.    At all times mentioned in this complaint, Tulare Local Health Care District dba Tulare
            22 Regional Medical Center(the Disfric~ was a Health Care Disfrict operating under the laws of the
            23 State of California.
            24        2.     At all times mentioned in this complaint, Defendant Bruce R. Greene was an
            25 I attorney at law licensed to practice in the State of California.
            26
                                                                            Gti~`~~; IVlfRP~'AC`rLM~+'~T CONFE
            27                                                                                                RENCE
                                                                            Hearing ilate: $'~}.G-1 ~
            28      COMPLAINT FOR BREACH OF FIDUCIARY DUN;
                    FRAUD; PROFESSIONAL NEGLIGENCE; AND                    Department; ~               \     ---.—_
                    BREACH OF CONTRACT FOR LEGAL SERVICES
Filed 05/28/19                                          Case 19-01052                                                     Doc 1




                 1           3.     At all times mentioned in this complaint, Defendant Bruce R. Greene was a partner
             2 in the law firm of Defendant Baker &Hostetler LLP (Baker Hostetler).
                 3~         4.     The District, Greene, and Baker Hostetler have entered into a written tolling
             4 agreement, tolling the statutes of limitation regarding the rights, claims, counterclaims, and other
             5 defenses to causes of action and claims which maybe asserted by or between the parties to April
             6 ~ 30, 2019.
             7              5.     At all times mentioned in this complaint, the District was governed by a five person
             8 Board of Directors.
             9              6.     At all times mentioned in this complaint through July 20, 2017, Defendant Parmod
            10 Kumar (Kumar} served on the Board of Directors of the District.
            11              7.     At all times mentioned in this complaint through August 23, 2017, Defendant Linda
            12 Wilbourn (Wilbourn) served on the Board of Directors of the District.
            13              8.     At all times mentioned in this complaint through September 28, 2017, Defendant
            14 Richard Torrez (Torrez) served on the Board of Directors of the District.
            15              9.     Defendants Kumar, Wiibourn and Torrez are residents of Tulare County.
            16              10,    The District does not know the true names and capacities of the defendants named
            17 herein as Does 1 through 50, and therefore sues these defendants by such fictitious names. The
            18 District will amend this complaint to allege their true names and capacities when ascertained. The
            19 District alleges on information and belief that each of the fictitiously named defendants are legally
            20 responsible in some manner for the occurrences herein alleged, and that the violations alleged
            21        herein were proximately caused by such wrongful acts. At all times herein mentioned, each of the
            22 defendants was the agent of the remaining defendants, acting in concert with the remaining
            23 defendants, and in doing the things alleged herein, was acting within the purpose, scope and
            24 course of such relationship.
            25
            26
            27
            28        COMPLAINT FOR BREACH OF FIDUCIARY DUN;
                      FRAUD; PROFESSIONAL NEGLIGENCE; AND
                      BREACH OF CONTRACT FOR LEGAL SERVICES         -2-
Filed 05/28/19                                        Case 19-01052                                                    Doc 1




             1                                       FIRST CAUSE OF ACTION
             2                                       Breach of Fiduciary Duty
             3                   (Against Defendants Greene, Baker Hostetler, and Does 1-50)
             4            1 1.   The District realieges and incorporates herein by reference each and every
             5 allegation contained in paragraphs 1 through 10 of this complaint.
             6 'I         12.    In May of 2014, Bruce R. Greene and Baker Hostetler served as general counsel
             7 . to Healthcare Conglomerate Associates, LLC(HCCA). (Defendants Bruce R. Greene and Baker
             8 & Hostetler LLP will hereafter collectively be referred to as Greene).
             9            13.    in May of 2014, Greene also acted as personal counsel to Dr. Benny Benzeevi
            10 (Benzeevi), who was the sole member of HCCA,
            11            14. On May 29,2014,the District entered into an Interim Joint Operating Agreement and
            12 Management Services Agreement with HCCA (collectively the MSA), wherein HCCA was
            13 I appointed to exclusively provide day-to-day management services to and for the District with
            14 respect to the hospital, clinics, and other facilities owned by the District.
            15       15. The MSA was drafted and negotiated by Greene on behalf of HCCA.
            16            16. Approximately one year later, an May 6, 2015, the District Directors unanimously
            17 adopted Resolution 844, terminating the services of Herr, Pedersen &Berglund, general counsel
            18 to the District, and authorizing HCCA to engage new legal counsel on behalf of the District.
            19            17.    On or before May 6,2015, HCCA retained Greene to act as general counsel for the
            20 District.
            21            18.    Between May 6,2015 and July of 2017,Greene acted as legal counsel for Benzeevi,
            22 HCCA, and the District.
            23            19.    Between May 6, 2015 and July of 2017, the interests of the District were not always
            24 aligned with the interests of Benzeevi or HCCA.
            25
            26
            27
            28      COMPLAINT FOR BREACH OF FIDUCIARY DUN;
                    FRAUD; PROFESSIONAL NEGLIGENCE; AND
                    BREACH OF CONTRACT FOR LEGAL SERVICES         -3-
Filed 05/28/19                                          Case 19-01052                                                              Doc 1




                 1          20.   Between May 6, 2015 and July of 2017, while acting as general counsel for the
              2 District, Greene had a fiduciary duty to act in the bests interests of the District and the general public.
             3                                             The Betre Lawsuit:
             4             21.    The District alleges on information and belief that during a closed session of the
             5 District's Board conducted on March 29, 2016, Greene advised the Board to authorize the
             6 initiation of legal action, using public funds to prosecute a lawsuit against Dr. Abraham Betre (the
             7 Betre Lawsuit}, not for the benefit of the District, but for the benefit of his other client, Benzeevi.
             8             22,    In advising the Board to initiate legal action on Benzeevi's behalf using public funds,
             9 Greene breached his fiduciary duty to the District by placing Benzeevi's interests above the
            10 interests of the District and the general public.
            11             23.    The District alleges on information and belief that during the March 29,2016 closed
            12~ session, Greene further advised the Board to employ the Baker Hostetler law firm to prosecute
            13 the Betre Lawsuit.
            14             24.    In advising the Board to employ Baker Hostetler to prosecute the Betre Lawsuit,
            15 ~ Greene breached his fiduciary duty to the District by placing his own financial interests above the
            16 interests of.the District and the general public.
            17             25.    The Board authorized the initiation of legal action against Dr. Betre pursuant to the
            18 advice given by Greene.
            19             26.    On May 4, 2016, Greene commenced the Betre Lawsuit on behalf of Benzeevi in
            20 the Tulare County Superior Court, case no. 265230.                                                             ',
            21             27.    The Betre Lawsuit seeks to recover monetary damages and injunctive relief for the
            22 benefit of Benzeevi.
            23             28.    The District has never been a party to the Betre Lawsuit.
            24             29.    On or about September 26,2016,the Hon. David Mathias granted a Special Motion
            25 to Strike the Betre Lawsuit under California's anti-SLAPP statute(CCP X425.15), and ordered that
            26 the complaint filed by Benzeevi be dismissed.
            27
            28 ~     COMPLAINT FOR BREACH OF FIDUCIARY DUN;
                     FRAUD; PROFESSIONAL NEGLIGENCE; AND
                     BREACH OF CONTRACT FOR LEGAL SERVICES          -4-
Filed 05/28/19                                       Case 19-01052                                                       Doc 1




             1          30.    On or about November 23, 2016, Greene, on Benzeevi's behalf, appealed the trial
             2 ~~ court order dismissing the Betre Lawsuit.
             3          31.    On January 12, 2017, Benzeevi posted a cash appellate bond in the Betre Lawsuit
             4 with the Tulare County Superior Court (fhe Appellate Bond)in the amount of $78,306.78.
             5          32.    The Appellate Bond was posted using District funds.
             6          33.    The District's Directors were never asked to approve, and in fact did not approve,
             7 the posting of the Appellate Bond.
             8'         34.    The District alleges on information and belief that in using District funds to post the
             9 Appellate Bond, Benzeevi relied upon the advice of Greene, who was legal counsel for both
            10 Benzeevi and the District at the time.
            11          35.    In advising Benzeevi to use District funds to post the Appellate Bond, Greene
            12 breached his fiduciary duty to the District by placing both his own financial interests, and the
            13 interests of Benzeevi, above the interests of the District and the general public.
            14                                            Resolution 852:

            15          36.    In June of 2017, the District could not meet its financial obligations.
            16          37.   Among the financial obligations that the District could not meet was the payment of
            17 I~ over $500,000.00 for legal services charged by Greene to the District (the Baker Hostetler
            18 Delinquent Legal Fees).
            19          38.   On June 20, 2017, Kumar, Wilbourn and Torrez, in their capacities as Directors of
            20 the District, voted to adopt District Resolution 852, a true and correct copy of which is attached
            21    hereto as Exhibit 1,
            22          39.    Resolution 852 purports to delegate to Benzeevi,as the "Authorized Representative"
            23 'I of HCCA, the "absolute, full and complete power and authority" to borrow up to $22,000,000.00
            24 in the name of the District(or execute other documents for the extension of credit to the District),
            25 upon such terms and at such interest rate as Benzeevi determined to be fair, without seeking
            26 board approval of the actual terms of the loans or extensions of credit.
            27
            28    COMPLAINT FOR BREACH OF FIDUCIARY DUN;
                  FRAUD; PROFESSIONAL NEGLIGENCE; AND
                  BREACH OF CONTRACT FOR LEGAL SERVICES           -5-
Filed 05/28/19                                          Case 19-01052                                                      Doc 1




                 1          40.    Resolution 852 further purports to delegate to Benzeevi the authority to use District
                 2 property, both real and personal, as security for such loans or extensions of credit, without
                 3 seeking further board approval.
                 4         41.     The District alleges an information and belief that Greene prepared Resolution 852.
                 5         42.     When Greene prepared Resolution 852, he knew that payment of the Baker
                 6 j Hostetler Delinquent Legal Fees might be dependent upon the Board's adoption of the resolution,
                 7 and financing secured thereunder.
                 8         43.    In preparing Resolution 852, Greene breached his fiduciary duty to the District by
                 9 placing his own financial interests above the interests~of the District and the general public.
            10                                   The Recall Election and its Aftermath:
            11             44.    On July 11, 2017, a special recall election was held to determine if Kumar should
            12 be removed as a District Director.
            13             45.    On July 18, 2017, the Tulare County Registrar of Voters certified that Kumar was
            14 recalled by 80.6% of registered voters who cast ballots at the special recall election.
            15             46.    Also on July 18, 2017, the Tulare County Registrar of Voters certified that Senovia
            16 Gutierrez (Gutierrez) had been elected to replace Kumar on the District Board of Directors.
            17             47.    On June 25, 2017, Gutierrez was sworn into office by Tulare County Superior Court
            78 Judge Walter Gorelick at a public ceremony.
            19             48.    On July 26, 2017, a regular meeting of the Board was scheduled to be held.
            20             49.    The agenda posted for the July 26 Board meeting contained the following entry:
            21       "Chair Announcement - As a result of the recent special election on July 11, 2017, Senovia
            22 Gutierrez will replace Dr. Parmod Kumar as a Board member." A true and correct copy of the July
            23 26 agenda is attached hereto as Exhibit 2.
            24             50.    Contrary to the Chair Announcement, Gutierrez was not seated as a Board member
            25 on July 26, 2017.
            26
            27
            ~►
                     COMPLAINT FOR BREACH OF FIDUCIARY DUN;
                     FRAUD; PROFESSIONAL NEGLIGENCE; AND
                     BREACH OF CONTRACT FOR LEGAL SERVICES          -6-
Filed 05/28/19                                              Case 19-01052                                                  Doc 1




                 1            51.    The District alleges on information and belief that Greene instructed Wilbourn, as
                 2 Board Chair, to refuse to seat Gutierrez as a Board member on July 26, 2017.
                 3 !I         52.    The District alleges on information and belief that on July 26, 2017, Greene knew
              4 that Benzeevi was negotiating with Celtic Leasing Corporation to secure additional District
                 5 financing (the Celtic Financing), under the authority purportedly granted to Benzeevi under
                 6      Resolution 852.
                 7            53.    The District alleges on information and belief that Greene instructed Wilbourn to
              8 refuse to seat Gutierrez as a Board member knowing that Gutierrez, when seated, would vote with
                 9 two dissenting Directors to immediately rescind Resolution 852, thereby jeopardizing payment of
             10 the Baker Hostetler Delinquent Legal Fees.
             11               54.    In instructing Wilbourn to refuse to seat Gutierrez as a Board member, Greene
             12 ~ breached his fiduciary duty to the District by placing his own financial interests above the interests
             13 of the District and the general public.
             14               55.    On July 27, 2017, a special meeting of the board was held by Directors Kevin
             15         Northcraft, Mike Jamaica, and Senovia Gutierrez, wherein action was taken to (1) terminate the
             16 services of Greene and the Baker Hostetler law firm, and (2) rescind Resolution 852.
             17       56. On multiple occasions thereafter, Greene refused to recognize the authority of
             18 Directors Northcraft, Jamaica and Gutierrez, and continued to represent to the general public that
             19 he was general counsel for the District, even though his services had been lawfully terminated.
             20               57.     As an example, on July 28, 2017, Greene attempted to intimidate Directors
             21         Northcraft, Jamaica and Gutierrez by sending an email, a true and correct copy of which is
             22 attached hereto as Exhibit 3, reading, in part, as follows:
            23                "I must caution you that you, Mr. Jamaica, and Ms. Gutierrez are risking personal
                              liability for taking these illegal actions, for which there will be no insurance coverage
             24               or indemnification rights under the District's Bylaws."
             25
             26
             27
             28 I       COMPLAINT FOR BREACH OF FIDUCIARY DUN;
                        FRAUD; PROFESSIONAL NEGLIGENCE; AND
                        BREACH OF CONTRACT FOR LEGAL SERVICES            -7'
Filed 05/28/19                                          Case 19-01052                                                    Doc 1




                 '!         58.    The District alleges on information and belief that Greene refused to recognize the
             2 authority of Directors Northcraft, Jamaica and Gutierrez; continued to represent to the general
             3 public that he was general counsel for the District after his services had been lawfully terminated;
             4 and on multiple occasions attempted to intimidate Directors Northcraft, Jamaica and Gutierrez,
              1
             5 knowing that they would ratify the Board's prior rescission of Resolution 852,therebyjeopardizing
             6 payment of the Baker Hostetler Delinquent Legal Fees.
             7              59.    In taking the actions alleged above, Greene breached his fiduciary duty to the
             8 District by placing his own financial interests above the interests of the District and the general
             9 public.
            10              60.    On August 23, 2017, a regular meeting of the Board was scheduled to be held,
            1 1 ~ commencing at 4;00 p.m.
            12              61.    On August 23 at 3:07 p.m. — a mere 53 minutes prior to the commencement of the
            13 August Board meeting —Greene notified Board members by email that Chair Linda Wilbourn had
            14 resigned effective noon that day. A true and correct copy of Greene's email with Wiibourn's
            15 resignation is attached hereto as Exhibit 4.
            16              62.    Based upon "word" received from fellow Board member Torrez that he would not be
            17 attending the August 23 Board meeting, Greene wrongly concluded that,"there can be no quorum
            18 of the Board at the scheduled meeting, and the meeting will be cancelled." (Exhibit 4.)
            19              63.    Greene 's theory that Gutierrez had not been properly seated appears to account
            20 for Greene's erroneous conclusion regarding a quorum. If Gutierrez was not a Board member,
            21        and Wilbourn resigned priorto the scheduled meeting,the Board would only have three members.
            22 A quorum of the Board would then be met by the appearance of twa Directors.
            23              64.    Both Northcraft and Jamaica were present for the Board meeting of August 23,
            24 2017.
            25
            26
            27
            28        COMPLAINT FOR BREACH OF FIDUCIARY DUN;
                      FRAUD; PROFESSIONAL NEGLIGENCE; AND
                      BREACH OF CONTRACT FOR LEGAL SERVICES        -8-
Filed 05/28/19                                       Case 19-01052                                                      Doc 1




             1          65.     After declaring that the August 23, 2017 Board meeting would be cancelled for lack
             2 ~ ~ of a quorum, Greene realized his error, and attempted via a second email, transmitted at 4:00
             3 ~~ p•m., to move the effective date of the Wilbourn resignation io the following day. A true and
             4 j ~ correct copy of Greene's second email is attached hereto as Exhibit 5.
             5            66. In his second email to Board members on August 23, Greene made the following
             6 ~ representations:
             7          "I was just advised by Linda that she intended her resignation to be effective
                        tomorrow at BAM, not today. So as of today, she is still a Board Member. However,
             8          she is not able to attend the meeting this afternoon, and there is no quorum
                        possible." (Exhibit 5)
             9~
            10          67.    The District alleges on information and belief that the representations made by
            11    Greene in Exhibit 5 are false.
            12          68.  The District alleges on information and belief that Greene orchestrated or
            13 participated in the attempt to deny a quorum at the August Board meeting knowing that if the
            14 meeting commenced with a quorum, the Board would ratify its prior rescission of Resolution 852,
            15 thereby jeopardizing payment of the Baker Hostetler Delinquent Legal Fees.
            16          69.   The District alleges on information and belief that Greene orchestrated or
            17 participated in the attempt to deny a quorum at the August Board meeting knowing that the Celtic
            18 Financing was only days away from funding,thereby guaranteeing payment of the Baker Hostetler
            19 Delinquent Legal Fees.
            20          70.      In taking the actions alleged above, Greene breached his fiduciary duty to the
            21    District by placing his own financial interests above the interests of the District and the general
            22 public.
            23                                 Greene's Opinion of Counsel Letter:
            24           71.   On August 28, 2017, Greene executed an Opinion of Counsel Letter, furnished to
                                                                                                               ',
            25 ~ to Celtic Leasing for the purpose of securing $3,000,000.00 in District financing. A true and
            26 correct copy of Greene's letter is attached hereto as Exhibit 6.                                 ~

            27
            28    COMPLAINT FOR BREACH OF FIDUCIARY DUN;
                  FRAUD; PROFESSIONAL NEGLIGENCE; AND
                  BREACH OF CONTRACT FOR LEGAL SERVICES           -9-
Filed 05/28/19                                       Case 19-01052                                                   Doc 1




              1          72.   in his August 28 Opinion of Counsel Letter, Greene affirmatively represented to
             2 Celtic Leasing that Benzeevi was authorized to execute lease documents on behalf of the District.
             3           73.   In his August 28 Opinion of Counsel Letter, Greene attached a copy of Resolution
             4 852, and affirmatively represented to Celtic Leasing that Resolution 852 was enforceable against
             5 the District.
             6'          74.   In his August 28 Opinion of Counsel Letter, Greene failed to disclose to Celtic
             7 Leasing that on July 27 Directors Northcraft, Jamaica and Gutierrez voted to rescind Resolution
             8 852.
             9           75.   The District alleges on information and belief that Celtic Leasing would not have
            10 entered into the lease transaction which generated $3,000,000.00 in new District financing without
            11    an Opinion of Counsel letter from Greene upon which it could rely.
            12          76.    On or about August 31, 2017, the Celtic Leasing transaction closed, generating
            13 $3,000,000.00 in new District financing through the sale of medical equipment owned by the
            14 District.
            15          77.    The $3,000,000.00 generated from the sale of District assets was deposited into an
            16 account controlled by Benzeevi.
            17                    Greene's Receipt of $509,727.23 in Delinquent Legal Fees
            18          78.    On September 10, 2017, Greene was paid $499,727.93 from the proceeds of the
            19 Celtic Leasing transaction. A true and correct copy of the check reflecting this payment is
            20 attached hereto as Exhibit 7.
           21           79.    On September 14, 2017, Greene was paid an additional $10,000.00 from the
           22 proceeds of the Celtic Leasing transaction. A true and correct copy of the check reflecting this
           23 payment is attached hereto as Exhibit 8,
           24           80.    The District alleges on information and belief that Greene delivered his Opinion of
           25 Counsel Letter to Celtic Leasing as a means of guaranteeing payment of Delinquent Legal Fees
           26 in the total amount of $509,727.93.
           27
           28     COMPLAINT FOR BREACH OF FIDUCIARY DUN;
                  FRAUD; PROFESSIONAL NEGLIGENCE; AND
                  BREACH OF CONTRACT FOR LEGAL SERVICES        -1 O-
Filed 05/28/19                                      Case 19-01052                                                     Doc 1




             1          81.    In taking the actions alleged above, Greene breached his fiduciary duty to the
             2 District by placing his own financial interests above the interests of the District and the general
             3 public.
             4          82.    On September 27, 2017, Benzeevi executed a Deed of Trust, purporting to
             5 encumber District real property for the purpose of securing preexisting notes payable to HCCA
             6 totaling $10,233,95Q.05. A true and correct copy of this Deed of Trust is attached hereto as
             7 Exhibit 9.
             8          83.    The District alleges on information and belief that Benzeevi executed and recorded
             9 the Deed of Trust attached hereto as Exhibit 9 on the advice and counsel of Greene.
            10       84. On September 29, 2017, Greene terminated its attorney-client relationship with
            11    Benzeevi, HCCA, and all entities affiliated with Benzeevi and HCCA.
            12          85. As a result of the multiple breaches of Greene's fiduciary duty to the District and the
            13 general public described above, the District has been damaged in an amount exceeding
            14 $4,800,000.00,
            15~         86.  In committing the acts described herein, Greene and Baker Hostetler were guilty of
            16~ oppression, fraud, or malice, in that they intentionally placed their own financial interests above
            17 those of their client, in violation of their duty of loyalty to the District and in violation of the
            18 California Rules of Professional Conduc#. As a result, the District is entitled to an award of
            19 exemplary or punitive damages.
            20                                    SECOND CAUSE OF ACTION
            21                                      Breach of Fiduciary Duty

            22                       (Against Defendants Kumar, Wilbourn and Torrez)
            23           87.   The District realleges and incorporates herein by reference each and every
            24 allegation contained in paragraphs 1 through 86 of this complaint.
            25
            26
            27
            28    COMPLAINT FOR BREACH OF FIDUCIARY DUN;
                  FRAUD; PROFESSIONAL NEGLIGENCE; AND
                  BREACH OF CONTRACT FOR LEGAL SERVICES         -'I 'I -
Filed 05/28/19                                            Case 19-01052                                                         Doc 1




                 1          88.     At aii times mentioned in this complaint, Kumar, Wilbourn and Torrez(the Former
                 2 Directors), as elected public officials, had a fiduciary duty to act in the bests interest of the District
                 3 and the general public.
             4              89.     On June 20, 2017, the Former Directors voted to adopt District Resolution 852.
             5 ~ (Exhibit 1.)
             6              90.    Resolution 852 purports to delegate to Benzeevi,as the"Authorized Representative"
             7 of HCCA, the "absolute, full and complete power and authority" to borrow up to $22,000,000.00
                     in the name of the District(or execute other documents for the extension of credit to the District),
             9 upon such terms and at such interest rate as Benzeevi determined to be fair, without seeking
            10 board approval of the actual terms of the loans or extensions of credit.
            71              91.    Resolution 852 further purports to delegate to Benzeevi the authority to use District
            12, property, both rea( and personal, as security for such loans or extensions of credit, without
            13 seeking further board approval.
            14              92.    In adopting Resolution 852,the Former Directors breached theirfiduciarydutyto the
            15 District and the general public by attempting to invest such authority with Benzeevi, as Board
            16 ~ oversight of incurring up to $22,000,000.00 in public debt, and using District assets as security
            17 ', for that debt, constituted a "non-delegable" duty of the District's Board.
            18             93.     In adopting Resolution 852,the Former Directors breached their fiduciary duty to the
            19 general public by engaging in an "ultra vires" act, falling outside the powers that are vested in
            20 public officials.
            21             94.     In adopting Resolution 852, the Former Directors were not acting within the scope
            22 of their authority as public officials.
            23             95.     In adopting Resolution 852, the Former Directors were not acting in good faith and
            24 in a manner they believed to be in the best interests of the District.
            25
            26
            27
            28       COMPLAINT FOR BREACH OF FIDUCIARY DUN;
                     FRAUD; PROFESSIONAL NEGLIGENCE; AND
                     BREACH OF CONTRACT FOR LEGAL SERVICES            -'I Z-
Filed 05/28/19                                       Case 19-01052                                                     Doc 1




             1         96.     As a consequence of the Former Directors' breach of their fiduciary duties to the
             2 District and the general public, on or about August 31, 2017, District assets were sold to Celtic
             3 Leasing Corporation for $3,000,000.00 and immediately leased back by the District under a
             4 financing vehicle known as a "lease-back" arrangement.
             5         97.     As a consequence of the Former Directors' breach of their fiduciary duties to the
             6 District and the genera! public, the entire $3,000,000.00 generated from the sale of District assets
             7 was placed into an account controlled by Benzeevi and HCCA.
             8         98.     As a further consequence of the Former Directors' breach of their fiduciary duty to
             9 the District and the general public, on September 27, 2017, Benzeevi executed a Deed of Trust,
            10 purporting to encumber District real property for the purpose of securing preexisting notes payable
            1 1 ' to HCCA totaling $10,233,950.05.
            12         99.   As a result of the Former Directors' breach of their fiduciary duty to the District and
            13 the general public, the District has been damaged in an amount to be shown according to proof
            14 exceeding the limited jurisdiction of this court.
            15                                     THIRD CAUSE OF ACTION

            16                                          Damages for Fraud

            17                      (Against Defendant Bruce R. Greene and Does 1-50)

            18          100. The District realleges and incorporates herein by reference each and every
            19 allegation contained in paragraphs 1 through 99 of this complaint.
            20        101. On August 23,2017, Greene made the following representations toBoard Members
            21   by email:
            22         "I was just advised by Linda that she intended her resignation to be effective
                       tomorrow at BAM, not today. So as of today,she is still a Board Member. However,
            23         she is not able to attend the meeting this afternoon, and there is no quorum
                       possible." (Exhibit 5)
            24
            25
            26
            27
            28   COMPLAINT FOR BREACH OF FIDUCIARY DUN;
                 FRAUD; PROFESSfONAL NEGLIGENCE; AND
                 BREACH OF CONTRACT FOR LEGAL SERVICES           -"I 3-
Filed 05/28/19                                             Case 19-01052                                                         Doc 1




                 1           102. The District alleges on information and belief that Greene's representation that, "I
             2 !, was just advised by[Wilbourn]that she intended her resignation to be effective tomorrow at SAM,
             3 not today," was false, and Greene knew the representation to be false at the time he made it.
             4               103. Greene's representation that,"So as of today,[Wilbourn] is still a Board Member,"
             5 was false, and Greene knew the representation to be false at the time he made it.
             6               104. The District alleges on information and belief that Greene's representation that,
             7 "However, [Wilbourn] is not able to attend the meeting this afternoon," was false, and Greene
             8 knew the representation to be false at the time he made it.
             9              105. Greene's representation that, as a consequence of his previous misrepresentations,
            10. "there is no quorum possible," was false, and Greene knew the representation to be false at the
            11       time he made it.
            12              106. At the time Greene made the representations set forth above, Greene intended that
            13 District management,including his otherclients, Benzeevi and HCCA,relyon the representations.
            14              107. The District and others, including Celtic Leasing, reasonably relied upon Greene's
            15 representations.
            16              108. As a result of the fraudulent conduct described above, the District has been
            17 damaged in an amount exceeding $4,800,000.00.
            18              109. In committing the acts described herein, Greene and Baker Hostetler were guilty of
            19 oppression, fraud, or malice, in that the representations were made to insure payment of
            20 Delinquent Legal Fees in the amount of $509,727.93, with complete disregard for the interests
            21       of their client, in violation of their duty of loyalty to the District and in violation of the California
            22 Rules of Professional Conduct. As a result, the District is entitled to an award of exemplary or
            23 punitive damages.
            24
            25
            26
            27
            28       COMPLAINT FOR BREACH OF FIDUCIARY DUN;
                     FRAUD; PROFESSIONAL NEGLIGENCE; AND
                     BREACH OF CONTRACT FOR LEGAL SERVICES             -14-
Filed 05/28/19                                       Case 19-01052                                                     Doc 1




             1                                    FOURTH CAUSE OF ACTION
             2                                       Professional Negligence
             3                  (Against Defendants Greene, Baker Hostetler, and Does 1-50)
             4          1 10. The District realleges and incorporates herein by reference each and every
             5 allegation contained in paragraphs 1 through 109 of this complaint.
             6        1 11. On or before May 6, 2015, Greene was retained to act as general counsel for the
             7 District.
             8         1 12. Greene failed to use reasonable skill and care in the representation of the District
             9 in that he failed to adequately disclose conflicts of interest that existed by virtue of his
            10 simultaneous representation of the District, on the one hand, and Benzeevi, HCCA, and other
            11 entities owned or controlled by Benzeevi, on the other hand.
             12        1 13. Greene failed to use reasonable skill and care in the representation of the District
            13 in that he continuously acted in a manner that placed the interests of Greene, Baker Hostetler,
            14 Benzeevi, and HCCA above the interests of the District.
             15         1 14. Greene failed to use reasonable skill and care in the representation of the District
             16 in that he misrepresented to the Board facts which he knew were false.
             17         1 15. Greene failed to use reasonable skill and care in the representation of the District
             18 in that he took a position adverse to the District in orchestrating or participating in an effort to
             19 delay the seating of Gutierrez as a Director after she was duly elected to the Board.
             20           1 16, Greene failed to use reasonable skill and care in the representation of the District
             21   in that he executed and delivered his Opinion of Counsel letter to Celtic Leasing at a time when
             22 he knew that Resolution 852 was no longer in effect.
             23 i     1 17. As a direct and proximate result of the negligence and carelessness of Greene and
             24 i Baker Hostetler, the District has been damaged in an amount to be shown according to proof
             25 exceeding the limited jurisdiction of this court.
             26
             27
             28   COMPLAINT FOR BREACH OF FIDUCIARY DUN;
                  FRAUD; PROFESSIONAL NEGLIGENCE; AND
                  BREACH OF CONTRACT FOR LEGAL SERVICES          -"I 5-
Filed 05/28/19                                        Case 19-01052                                                     Doc 1




              1                                      FIFTH CAUSE OF ACTION
             2                                           Breach of Contract
             3                  (Against Defendants Greene, Baker Hostetler, and Does 1-50)
             4           1 18. The District realleges and incorporates herein by reference each and every
             5 allegation contained in paragraphs 1 through 117 of this complaint.
             6           1 19. The District alleges on information and belief that a written engagement letter exists
             7 between Greene and the District.
             gi      120. The District alleges on information and belief that this written engagement letter is
             9 unenforceable because it violates Rule 3-310(C)(3)of the Rules of Professional Conduct, in effect
            10 at the time, because Greene did not secure the informed written consent of the District to
            1 1 ~ represent the District while simultaneously representing Benzeevi, HCCA, and other entities
            12 I owned or controlled by Benzeevi, all of whom had interests adverse to the District.
            13           121. The failure of Greene to comply with Rule 3-310(C)(3) renders the engagement
            14 agreement unenforceable in its entirety.
            15           122, As a result of Greene's failure to comply with the terms of Rule 3-310(C)(3), all fees
            ~6 for legal services paid by the District to Greene or Baker Hostetler, directly or indirectly, are
            17 properly disgorged by Greene and Baker Hostetler, and recovered by the District.
            18           123. The District has paid Greene and Baker Hostetler for legal services the District is
            19 entitled to recover in an amount to be shown according to proof exceeding the limited jurisdiction
           20 of this court.
           21            WHEREFORE, plaintiff prays judgment as follows:
           22            ON THE FIRST CAUSE OF ACTION:
           23            1.    For general damages against Defendants Bruce R. Greene and Baker Hostetler in
           24 an amount exceeding $4,800,000.00; and
           25           2.     For exemplary or punitive damages against Defendant Bruce R. Greene and Baker
           26 Hostetler in an amount to be shown according to proof.
           27
           28     COMPLAINT FOR BREACH OF FIDUCIARY DUTY;
                  FRAUD; PROFESSIONAL NEGLIGENCE; AND
                  BREACH OF CONTRACT FOR LEGAL SERVICES         -"I 6-
Filed 05/28/19                                        Case 19-01052                                              Doc 1




             1            ON THE SECOND CAUSE OF ACTION:
             2            3.    Forgeneral damages against Defendants Kumar, Wilbourn and Torrez in an amount
             3 to be shown according to proof.
             4            ON THE THIRD CAUSE OF ACTION:
             5            4.     For general damages against Defendants Bruce R. Greene and Baker Hostetler in
             6 an amount exceeding $4,800,000.00; and
             7            5.     For exemplary or punitive damages against Defendant Bruce R. Greene and Baker
             8 Hostetler in an amount to be shown according to proof.
             9       ON THE FOURTH CAUSE OF ACTION:
            10            6.     For general damages against Defendants Bruce R. Greene and Baker Hostetler in
            71      an amount to be shown according to proof.
            12            ON THE FIFTH CAUSE OF ACTION:
            13            7.For recovery of all fees paid by the District to Defendants Bruce R. Greene and
            14 Baker Hostetler for legal services rendered to the District from and after May 6, 2015.
            15            ON ALL CAUSES OF ACTION:
            16            8.     For costs of suit incurred herein; and
            17            2,     For such other relief as the court may find necessary or appropriate.
            18
            19'
                                                       :~
            20                                         v
            21      Dated; April 24, 2019
            22                                        Attorneys for Plaintiff
                                                      By: Michael J. Lampe

            24 II
            25
            26
            27
            28      COMPLAINT FOR BREACH OF FIDUCIARY DUN;
                    FRAUD; PROFESSIONAL NEGLIGENCE; AND
                    BREACH OF CONTRACT FOR LEGAL SERVICES         -'I 7-
Filed 05/28/19                                           Case 19-01052                                                 Doc 1




                                 r~su~:;v~roN rvo, six or fix ~ao~~~in .o~c Dn~cTORs ~r
                                             TULAl~ I~GIQNAL MEDICAL CEN'T~R

                            V4'HER~AS;•'the Board of b.(rectors (the "Board":) of Tulare Local Heal.thcace
                   Disteiet dba 'I`u72~~e Regional'IvlediGal'. Center (the '"District") tias d~teimitied, that i~ is
                   necessary and appropriat~,.•atrd'iu. the best interests qf, ~~~ .~i~tt'iGt tp. bou~ow funds to.
                   c'bpe~ npesatin'g oath 'flow;and

                           Wk~.R~+ AS,tl~e Board has dete~•rriiiied that..it is necessary. and~apptopx•iata;and in
                   ~h~ .be'st 'interests ~of the Disti•icf, to• leave its manager; Healt}ibai•e Congloinei:ate
                   Associates, LLC ("HC.CA"), abting dicough its Chaii~tr(an, Benny B.enzeovi, M:D
                  ("Authoz~iaGd Repi•eseritative") se~lc to obtain a loan for the pui+poses :of payment 'o£
                   opEeatln~ exp~nseS of the..Hospit~l, i•.~payineht bf d'ebt, paymenG.'of •ongoing, costs• of
                   construction of the Tower proje~eC, end for~other Hospital put~goses,

                           N'O`W, T$~R~'bRE, BE XT' R.~SO~,'i~D• THA'~ rhe.D'isteiot"s AuLhof(zed
                  Repi~esentativo is authorized acid •dnected to 'prepare, execute. and submit to pote~itial
                  lenders applications for a cointnitrncnt to malco a loaf, or other agcoement poi the
                  extension of:credlG to the Dishzdt,.in nn amount of up to $~Z;OO~;D00; upon such telrns
                  and at, sucli inCePest rate as tf~e D'ish'iat's Authorized,Represeal'ahive determines to be fair
                  end car~s_'isCe,~~•with the m'acicetplace #'ot• tiie puiposes stated above.

                          .T'URTkL~R I~E50I:VED, tb.at if ~. Loan cou~initment .is obtained, the Authorized
                  RapresentatiY.e (s.au~horized~.and.di~:ected to take any further aertions and to execute, t~'tli~
                  Heine of and on behalf of the District, any inshvments and documents.eEquired 'hy the
                  lender 'Co obiairi such lQa)~, indluding, without limitaCian, pcoiui's'soiy totes, security
                  instruments and other cwstotrtacy Loan documents (wkueh includes sale/le~se'bacic
                  dooumenfs which are use.~i fqr ~na~icing pucpos~s), it being the inceMtiori dP the•' Board
                  that the Authorized 'Representative shall have absolute, full and complaf~ pgwel~ and
                  authority to exacufe and deliver to the lender any and nll documents anal instruments
                  requu'ed fo obkaiii and Go6surnmate such Join,. and•to talca•an.y £ui~thee actions re~uu~ed. to
                  abiain snd consu«inata such ~lQan,

                          F'TIRT~R 12~SOLV~D,that the Boa~~d aelcnowledges and ageees that except to
                  khe extend pcokibited by applicable law and: any existing'Band documents, all ~~~oparty
                 (i`eal and per'sonal), equipment, revenues, deposit acoounts apd •other, asset$ of the Distrlot
                  may be used as security for sny. loam obtained pui'suanG to this Resoltitioit,

                         ~ ~GV"iTNLSS W~R~OF,l have heratb 'set my lea e as secy~~tacY of'the
                 D~is~rict, this 2~    day of June„20'17.                   /             '


                                                                         Milce Jamaie• ,' aaretary




                 04373{.000003 610927047,1
Filed 05/28/19                                                       Case 19-01052                                                                                   Doc 1




                                                                                             HCCA
                                                                                      Tulare Regional Medical Center

                                                               Tulare Local Health Care District
                                                                      Board of pirectors
                                                                   Regular Meeting Agenda

                                                                  Wednesday, July 26, 2017
                                                                 Board Convenes at 4:00 p.m.

                                                            Evolutions Fitness 8 Wellness Center
                                                                     Conference Room
                                                                   1425 E. Prosperity Ave.
                                                                      Tulare, CA 93274


                 I.        CALL TO ORDER
                           -Chair of fhe Board

                 11.       CHAIR ANNOUNCEMENT
                            As a result of the recent special election on July 11, 2017, Senovia Gutierrez will replace Dr. Parmod
                           Kumar as a Board member.

                 ill,      CITIZEN REQUESTS/PUBLIC COMMENTS


                 IV.       APPf20VAL OF MINUTES

                                 -     Reguler Board Meeting Minutes of June 28, 2017

                                                       Proposed Action. Approval of Minutes for the June 28, 2017 Regular Board
                                                       Meeting

                 V.        OPEN SESSION AGENDA

                           A.           Consent Agenda

                                        1. Request to approve the following Medical Executive Committee Policies:

                                        None


                                        2. Request to approve the following Tulare Local Health Care District(TLHCD) Hospital
                                           Policies:

                                        None


                            B.         -Report by Administration - HCCA Management

                                        1. Finance                                                                   ExHia~r
                                               a. Quarterly Financial Update
                 Board of Directors:
                 Ll~da Wilbourn                   Parmod Kumar, MD          Richard Torrez              Michael Jamaica                      .Kevin Norlhcraft
                 Chairman and President           Vlco Chelrrnan            Treasurer                   Secretary                             Board Member

                                                                                             Tulero R~plond Medkal Gaoler Is. oh~ldon dTd~ro Loc+l HeaAh Ww OlalAd
Filed 05/28/19                                                        Case 19-01052                                                         Doc 1




                                                          Proposed Action: Acceptance of Quarterly Financial Statement

                                          2. Other

                                                 a. Fiscal Year 2018 Budget Presentation

                                                          Proposed Action: Approval of Fiscal Year 2018 Budgot

                             C.           Board of Directors Discussion/Action Items

                                          1. Board Member 12eports

                             0.           Medical Staff Report —Ronald Ostrom, D.O., Chief of Medical Staff(or MEC represenfative)

                                          1. MEC Recommendations to the Board and Report of Actions

                                                     Proposed Action: Acceptance of MEC Recommendations

                  Vl.        SUSPEND OPEN SESSION -AbJOURN TO CLOSED SESSION

                  VII.       CLOSED SESSION
                             Location: Administration Office, 869 N. Cherry St., Tulare, CA 93274

                         A. Medical Executive Committee Report of Hospital Medical Audit or Quality Assurance Activities
                            - Ronald Ostrom, D.O,, Chief of Medical Staff(or MSC representaEive)
                            M EC Reports relating to Peer Review, Credentialing, and Quality Assurance, pursuant to
                            Health and Safeky Code section 32155.

                         B, Conference With Legaf Counsel
                            Significant exposure to litigation pursuant to Subdivision (d)(2) of Government Code section
                            54956.9:
                                   - One (1) potential action

                         C. Conference With Legal Counsel
                            Existing Litigation pursuant to subdivision (d)(1) of Government Cade section 54956.9:
                                   Discussion regarding lbarra v. Tulare F2egional Med Center, David Smith, Douglas Middleton,
                                   Family Health Care Network, David Larios, and DOES 1 to 70
                                   United States District Court, Eastern District of California Case No.; 1.16-cv-0039-LJO-6AM

                         d. Conference With Legal Counsel
                            Existing Litigation pursuant to subdivision (d)(1) of Government Code section 54956.9:
                                    Discussion regarding Opper v. Tulare Regional Medical Center, et al.
                                   Tulare County Superior Court Case No.: 263554

                         E. Conference With Leaa( Counsel
                            Existing Litigation pursuant to subdivision (d)(1~ of Government Code section 54956.9:
                                   Discussion regarding Lori Brooks v. Tulare Regional Medical Center
                                   Tulare County Superior Court Case No.: VCU266862

                        F, 'Conference With Legal Counsel
                            Existing Litigation pursuant to subdivision (d)(1) of Government Code section 54956.9:
                                   Discussion regarding Juanlfa Cabrera v, Tulare Re'giona/ Medical Center
                                   Tulare County Superior Court Case No.: VCU268660

                        G. Conference With Leaal Counsel
                           Existing Litigation pursuant to subdivision (d)(1) of Government Code section 54856,9;
                 Boardo(~Irectors:
                 Linda Wliboum                     Parmod Kumar, MD         Richard Torrez        Michael Jamaica        Kevin NorthcreH
                 Chairman end President            Vice Chairman            Treasurer             Seaelary               Board Member

                                                                                                                              611069561.1
Filed 05/28/19                                                        Case 19-01052                                                                Doc 1




                                       Discussion regarding Graham Prewe(t, lnc. v. Tulare Local Healthcare District
                                       Tulare County Superior Court Case No.: VCU269517


                 VIII.      ADJOURN CLOSED SESSIONlRECONVENE OPEN SESSION
                            Locat(on: Evolutions Fitness &Wellness Center, Conference Room
                            1425 E. Prosperity Ave., Tulare, CA 93274

                            - Public report of action taken in closed session, pursuant to Government Cods section 54957.1

                 IX.        ADJOURNMENT



                                                                       NOTICE TO THE PUBLIC


                   Tulare Regional Medical Center does. nat d(scriminate against any person on the basis of gender, religion, race, color,
                   national origin, disability, or age in admission, treatment, or participation in its programs, services and activities, or in
                   employment. For further information about this policy, contact: Bruce Greene of Baker &Hostetler LLP at telephone
                   number(310)442-8834 or by e-mail at bgreene@bakerlaw.com.

                   PUBLIC COMMENT PERIOD FOR REGULAR MEETINGS
                   At this time, members of the public may comment on any Item of interest to fhe public that is within the subject matter
                   jurisdiction of the Board (Gov't Code, § 54954.3(a)), Provided, however, the Board shall not take action on any item
                   not appearing on the agenda unless the action is otherwise authorized by law. Any person addressing the Board will
                   be limited to a maximum of three (3) minutes so that all Interested parties have an opportunity to speak. If.any
                   individual causes disruption of the meeting, the Chair of the Board, after warning the speaker, may declare that the
                   speaker is disrupting, disturbing, or impeding the orderly conduct of the meeting and order the speaker fa leave the
                   meeting room,

                   OPEN SESSION AGENDA ITEMS
                   All writings, materials and information provided to the Board for their consideration relating to any Open Session
                   Agenda item of the meeting are ava(lable for public inspection during regular business hours at the Administration
                   Office of the District located at 869 Cherry Street, Tulare, California.

                   CLOSED SESSION AGENDA ITEMS
                   As provided in the Ralph M. Browin Act, Government Code §54950 et seq., the Board may meet in closed session
                   with members of its staff, employees and its attorneys, These sessions are not open to the public and may not be
                   attended by members of the public, The matters the Board will meet on in closed session are identified fn the Regular
                   Meeting agenda. Any public reports of act(on taken in the closed session will be made in accordance with
                   Government Code § 54957.1.

                   COMPLIANCE WITH ADA              ~,
                   The agenda shall be made available upon request in alternative formats to persons with a disability, as required by
                   the Americans with Disabilities Act of 7990 (42 U.S.C. § 12132) and the Ralph M. Brown Act (Cal. Gov't Cod. §
                   54954.2). Persons requesting a disability related modification or accommodation in order to participate in the meeting
                   should contact the Executive pffice at(559)685-3462, during regular business hours.




                 Board of Dlrectora;
                 L(nda Wilboum                  ~ Partnod Kumar. MD         Richard Torrez          Michael Jamaica         Kevin Northcrefl
                 Chairman and President           .Vice Chairman            Treasurer               Secretary               9oord Member

                                                                                                                                 611069561.1
Filed 05/28/19                                                                       Case 19-01052                                                Doc 1




          ~~.~.From;Greene;,Brue2.R <tigreeneCa7bekerlawcom>                                 .
         '•• ~~To'northee'znotthee(a~aol;som>
              Cc: Linda Wllbourn <Ilnda.wllbournC~comcast.net>; Richard Torrez <tacboxlnaCce~.gmall,00m>; benny
              <benny(o~healthcca.com>; Mlke Jarnalca <mikelamalcaCa~sbcc~lobal.net>; sevonia <sevonfaCo~live,com>
          ''•Sent; Frl;•`Jul ~2'8;':2017~=7~;23;p~ri;;
              Sub)eot: Purported 6aard Meeting of TRMC      .'

             Mr Noithcraft'- I arri' resporldtng•to yoar.email today•at:4:4.8.prn addressed to Linda Wllbourn°and 8enny'eenzeevi MD.

                     ~~ As I Fiave`Informed you'oh several prlo~~ocoasfo~s;:In my opinion, a~ counsel;for.:the•:~oard of p)reotors"of
                        the Dlstriof,'Ms:.C3utiercez..is.not a trtemtier of;the Boa~d~end therefore (a) she had no right to join In the
                        cal( for fhe special meeting on July 27, 2017 (b) that meeting was dot a lawful meeting of the Board and
                       (c) any acflons which you, Mr, Jamaloa and Ms, Gutierrez purported to take at that meefing have no legal
                        force or effect.

                         base my opinion on the very olea~ language in California Elections Code Sect, 16400, whioh provides
                        that the winning candidate does not become a Board member until he or she is declared as such by the
                        current Board, Thfs has been confirmed In writing to be the proper procedure to be followed by the Tulare
                        County registrar of voters. And since it Is Indisputable that the Board never even had an opportunlry to
                        declare Ms Gutierrez a member at the last general mee(ing, It is Iilcewise (ndlsputabie that she !s not a
                        poard member and has no authority to act as such.

                                    i mustcauffon you that you,°Mr: JamaCca;~and Ms,'Gutierrez-: ere.rfskingpersonal~:llablllty
                                  'fo~daki~g=these Illegal~actlons, for whlch':th~re:.wlll b~e do insur~noe:coVerage'or
                                   lndefinlfldalion'rights under..lhe Distrlot's~ Bylaws;


            Bruce Greene
            Partner
           BakerHostetler
           11601 Wilshire Boulevard ~ Sulle 1A4o
           Los Angeles, CA 9025-0509
           T +1,310.442.8834
           M +1,310,308.'1003
            bgreene@bakeriaw,com
            bake~iaw,com
                   ni




           'ibis email is (nlendvd only for Iha usn oC the p~riy la which II is
            2rldressed end may canlaln ptfonnehnn Thal is pdvllegetl,
            confldenliai,-or pioleclod,tiy law, if ym~ ~~a nol ihn i~ilendad
            recipiegl you era 1~eroby~nollfleU Iha1 ony dfsspndnnlion. copying
            or dislrihulinn of Iles email o+Its cnnlanis Is sldclly proBibilatl.
            If you have rere(ved IBis messapu In error, plrnsu nollty us Immediately
            by raplyigg to Iha ninsFngFl and dolnlfa~ II Irom goof compulc~r.

           Any I~ix idvlce In this email Is for Infom~aitoit purposes oily, The conleni
           nl Ibis emoii Is Ilmiled In the mailers sparlliaally eddressod hnrcin
           and mny nal conln(n a ftdl descripllan of all rolevm~l feels or o
           complo{o 7mnlysls of nil relevant Issues or aulliodlles,

            Inlemet cominunicaibns era not acstu'ed to be socut2 or clenf of                     EXHIBIT
            inaccumcios es Informallon could ha inle~capled, corrupted, loss,             a
                                                                                          z
           (leslroyed, arrive Inle or Incomplete, or co01a61 Vlnlses. Tl~erefo~e,
                                                                                          ~
                                                                                          q      3                                        ~Q~J7
                                                                                          3. .
Filed 05/28/19                                                                         Case 19-01052                                       Doc 1




       From;                                 Greene, Bruce f~. <bgreene@bakerlaw.com> on behalf of Greene, Bruce R.
       Sent:                                 Wednesday, August 23, 2017 3:07 PM
       To:                                   Kevin Northcraft(northee@aol.com); Mike Jamaica (mikejamaica@sbcglobal.net); Richard Torrez
                                            (tacboxing@gmail.corn}
      Cc:                                    Benny@healthcca.com
      Subject: .                            TRMC Board Meeitng Aug 23, 2017
      Attachments:                          TRMC Resignation Lettsr Signed.pdf


      Attached is a letter from Linda Wilbourn resigning from the Board effective as of noon today.
      have also received word from Richard~Torrez that he will not be attending the Board meeting which
      is scheduled for this afternoon.

      Accordingly, there can be no quorum of the Board at the scheduled meeting, and the meeting will
      be cancelled. Notice of cancellation will be duly posted.
      Bruce Greene
      Partner

      BakerHostetler
      1 1601 Wilshire Boulevard ~ Suite 14Q0
      Los Angeles, CA 90025-0509
      T +1.310.442.8834
      M +1.310.308.1003

      bgreena@ bakerlaw.co m
      bakerlaw.com

      ~~




      This email Is Intended only for the use of the party to which It is
      addressed and may contain information that is privileged,
      confldenllal, or protected by law. I( you aro not (he intended
      recipient you are hereby notlfled that any dlsseminalion, copying
      or distribution of This email or its Contenis Is stdcliy prohibited.
      If you have received this message in error, please notify us immediately
      by replying to fhe message and deleting it From your computer.

      Any tax advice in this email is for information purposes oily. The content
      of this ema& is tlmited to the matlers specifically addressed herein
      and may not conlai~ a full descrfpfion of all relevant (acts or a
      compiele analysis of all relevant issuos or autfiorities.

      Intemel communicalfons ere not assured to be secure or clear of
      inaccuracies as infortnaUon could be Intercepted, corrupted, lost,
      destroyed, arrive late oc Incomplete, or contain viruses. Therefore,
      we do not accept responsibility for any errors or omissions Ihat are
      present in this email, or any attachment; that have arisen as a result
      of e-mail Iransmisslon.




                                                                                   F      EXHIBIT
Filed 05/28/19                                             Case 19-01052                                               Doc 1




                 Linda Wilbourn
                 12499.Colony Ave
                 Tulare, CA93274

                 August 23, 2017 12:00 noon

                 Tulare Local Healthcare district
                 Board of Directors
                 Dr. Benny Benzeevi, CEO .
                 Healthcare Conglomerate Associates
                 Bruce Greene, Baker &Hostetler LLP
                 TRMC Legal Counsel

                 Dear Bruce;

                 As 1 now serve as the Chairman of the Tulare Local Healthcare District Board of plrectors, and
                 this letter would be normally sent to the Chairman of the Board, I am sending it to you as lega{
                 counsel for the board. As of this date, noon, I am resigning my position as Chairman and as
                 Director of Zone 5 of the Tulare Local Healthcare District.

                 When I was elected as Zone 5 Director, my only goal and agenda was to further the completion
                 of the new tower project to bring our hospital into California state earthquake compliance
                 before the 2030 state deadline, To my mind the every penny spent on or in the hospital hinges
                 on the district finishing that tower, The very existence of the hospital is tied to the tower
                 completion. Every day since I was elected to this board, I have worked towards that goal, Since
                 November 2016, the board makeup has significantly changed their direction and agenda, My
                 goals do not seem to mesh with theirs any longer, The completion o~ the Tower has now taken
                 a back seat to personal agendas and egos. These agendas are oat in the best Interest of the
                 District, the hospital, or the people who depend on our hospital for their healthcare, and f will
                 not be a part of this takeover and I refuse to be caught In the quagmire of legal issues that I see
                 coming very quickly.

                  will be moving out of Zone 5 by the end of this year and I think it would be best if I leave the
                 Board at this time.

                 let it be known to all that EVERY and I repeat EVERY vote l have cast in bath open and closed
                 sessir~ns have what I feel has been best for Tulare Regional Medical Center,.the employees of
                 that hospital and for all the people of Tulare Local Healthcare Distr(ct. My votes have never
                 been influenced by others, but what I felt were the best for TRMC, I have always believed that
                 the unique partnership between the District and HCCA was an innovative solution to the
                 success of our hospital. This coulii be the model for collaboration between private and public
                 ent(ties to save many D(strict hospitals in Ca~lfornia and even the U5, if everyone opens their
                 minds and starts thinking out of the box.
Filed 05/28/19                                           Case 19-01052                                            Doc 1




                 Piease accept my resignation and pass it onto whoever is necessary to receive it. I give my
                 sincere apologies to the folks in Zone 5 for not fulfilling my commitment, I have been their
                 neighbor and friend for 41 years and I know there are some very good and bright people who
                 can easily take my place.

                  wish everyone connected with TRMC the best, especially the dedicated employee who make
                 TRMC the worid~rful hospital that it is. My family and I will always be supporters of TRMC and
                 Tulare Hospital Foundation.

                 My best to you also, I know with your help and the firm of Baker & Hostetler's help, you have
                 saved the District millions of dollars, and I personally thank you.

                 Sincerely         G ~ / c
                                    /,
                                    v
            _:..Linda    Ibourn
Filed 05/28/19                                                                          Case 19-01052                                         Doc 1




       From:                                   Graene, Bruce R. <bgreene@bakerlaw.com> on behalf of Greene, Bruce R.
       Sent:                                   Wednesday, August 23, 2017 4:00 PM
       To:                                     Kevin Northcraft (northee@aol.com); Mike Jamaica (mikejamafca@sbcglobal.net); Richard Torrez
                                              (tacboxing@gmail.com)
       Cc:                                     Benny@heaithcca.com
       Subject:                             ~ TRMC Board Meeting Aug 23, 2017
       Attachments:                           7RMC Resignation Letter Signed.pdf


        was just advised by Linda that she intended her resignation to be effective tomorrow.af.8AM, nat
       today.. So as of today, she is still a Board member. However,she is not able to attend the meeting
       this afternoon, and there is no quorum possible.

       E apologize for any misunderstanding ,




       Attached is a letter from Linda Wilbourn resigning.from the Board effective as of noon today, i
       have also received.word from Richard Torrez that he will not be attending the Board meeting which
       is scheduled for this afternoon.

       Accordingly, there can be no quorum of the Board at the scheduled meeting, and the meeting will
       be cancelled. Notice of cancellation will be duly posted.
      Bruce Greene
      Partner

      BakerHostetier
      11601 Wilshire Boulevard ~ Suite 1400
      Los Angeles, CA 94025-0509
      T +1.310.442.8834
      M +1.310.308.1003

      bgreene@bakerlaw.com
      bakerlaw.com




      This email is intended only for the use of the party to which It is
      addressed and may contain InPormaiion that i$ privtleged,
      confldenlial, or protected by law. If you are not the Intended
      recipient you are hereby notified that any dissemination, copying
      or distribution of this email or its confent~ Is slrlctly prohibitdd.
      If you have received this message in error, please notify us immediately
      by replying to the message and deleting Il from your computer.

      Any tax advice in Ihis ernall is for information purposes only. The content
      of this email'is limited to the matters specifically addressed herein
      and may not contain a full description of all relevant facts or a
      c.timplete analysts of all relevant Issues or au~hodtles.

      Internet communications are not assured to be secure or clear of
      inaccuracies as information could be intercepted, corrupted, last,
      destroyed, arrive late or incomplete, or contain viruses. Therefore,
      we do not accept responsibility for any errors or omissions Ihat are
      present In Ihts email, or any attacl~menl, That have arisen as a result
      of e-mall transmission.                                                              EX~"~ ~ SIT
                                                                                    ~       ~ .
Filed 05/28/19                                       Case 19-01052                                                                     Doc 1




                 ~E3akerHosfietler
                                                                                              BakeraHostetler u.P
                                                                                               t 16oi1NUsh6o boulevard
                                                                                              Su1e 14.00
                                                                                              los Angelar, CA 90~ZS~g5oa
                                                                                              T 310,920,8800
                                                                                              F 31U,820~8858
                                                                                              www,be~rerlew.com

                                                           august 29, 2017




                      Celtic Leasing Corp.
                      4 park Plaza, Sulte 300
                      I►vfne, CA 92614

                             Re;     Lease Schedule No. 3826A0~f (fhe "Schedu ") b Master Lease No.
                                     3828A (the 'Lease") by and between Ce~lUa Leasing Corp.
                                     (~'Lesso 'J and Tulare Local Healthcare District ("Lessee")


                      Ladles and Gentleman:
                            We have acted as apeclai California counsel to Healthcare Conglomerate
                      Associates, LI.C, the Manager of Lessee, in connecfian with the. above-referenced
                      Lease between Lessee and Lessor.

                           In. such capacity, we have reviewed the Lease end lease Schedule (including
                      Addendum A).
                                In retxlering our opinion, we have ~Iso examined such ce~ilficates of public
                       officials, organizational documents of Lessee, snd other certificates and Instruments as
                       we have deemed necessary for the purposes of the apinlons herein expressed. As to
                        certain questions of fact material to our opinion, we have relied upon the cgr~flcate of
                        an oKlcer of the Lessee (the 'Opinion Certificate°} and the representailons of the
                        Lessee contained in the Lease. As to certain metiers Involving Caliiomia election law,
                        we have relied upen the opin(an of Mlchae! l Allay, Esq, Allan Law Ofl`ice, a copy of
                      ~ whlch fs attached hereto and made apart hereo/ by reference.
                             We express no o~fnlon with respect to the effect of any law other than the laws
                      of the State California (thQ ' ate"), including, without Um(tation, the California Uniform
                      Commercial Code (the "U~C_N), and the fede~sl law of the United States (together wfth
                      the laws of the State, `ganflcable L,~v~.
                            Whenever our opinion herein is qualified by the phrase `to the best of pur
                      knowledge" (or similar ph►ase), it is Intended io indicate that the current, actual
                             AUaJ~fa    Chicago     Ctnclnna~i   Clsve/and  ColumAus      Cosfa Mesa   penver              ~
                          Houston    Los Angeles    New York     Orlando   Phlladelphla   Sae(t1e   Washlnptan, DC         ~       ~
                      083734.000003 61122 1025
                                                                                                                               i ,


                                                                    EXHIBIT

                                                                                                                               i
Filed 05/28/19                                          Case 19-01052                                                  Doc 1




                 Ce{tic Leasing Corp.
                 August 28, 2017 ,
                 Page 2

                        knowledge of the attorneys within the Las Angeles office of this firm engaged in the
                        representation of Lessee In connection with the Lease transaction is not inconsistent
                        wilh that portion o{ the opinion whlcfi such phrase qual~es, Except as expressed
                        herein, we have made no Independent investigation of any such matters and we have
                        not made any other examinatlon of Lessee.

                               Based on the foregoing, and subject to the qualifications and excepEions herein
                        contained, w~ ere of the op(nton that'

                                 1.      Lessee is a political subdivision of the State, io wit, a local healthcare
                        d(strict, duly organized and existing under the laws of the State, and specifically Section
                        32000 et seq of the California Health &Safety Code,
                               2,       The UCC end no other statute of the State, governs the creation,
                        perfection, priority and enforcement of any security interest created by the Lease.

                               3,       Within the meaning of the UCC, Lessee is an unregistered organization,
                        having its sole place of business or its chief executive office fn the ~5tate. Lessee's true
                        and correct Iegai name ~S stated above.
                               4,      Lessee is authorized and has power under State law to own its
                        properties and Incur and pay .its obligations, to enter (nfo the Lease, to lease. the
                        property described in the Lease and fo carry out Its obligations thereunder and the
                        transactions contemplated thereby, Including, w(thout limi#atlon, payment of ail rental
                        payments set faith in the tease.

                               5.     Benny 9enzeevi, M.D, is qualf#led and authorized to execute, on behalf
                        of Lessee, any and ell documenRa related to the Lease and .ease Schedule.
                               8.      Based upon Resolution No. 852 of the lessee, which was adopked by
                        the Board of Directory of the lessee on June 20, 2017 (a copy of w.hlch Is attached
                        hereto), the Lase, inoluding the lease of the property subject thereto and Lessee's
                        obiigativns thereunder, has been duly authorized, approve8, executed and delivered by
                        and on behaM of the Lessee and Is a valid and binding contract of Lessee, enforceable
                        against Lessee ih accordance with (ts terms.

                               7,     To the best of our knowledge, the authorization, approval and execulfan
                        of the Lease and ell other proceedings of Lessee relating to the transactions
                        coniemplafed thereby have been performed In accordance with all open meeting, public
                        bidding and other applicable laws, rules and regulations of the State.

                                 8.      The execution of the Lease and the appropriation of moneys to pay the
                        'payments coming due under the lease do not result in the violation o1 any
                         constitutional, statutory or othor governmental limitation relating to the manner, form or
                         amount of fndebfadness which ittay be incurred by Lessee.

                                9. ~ The accrual and payment by Lessee, and collection from Lessee, of the
                        charges provided for In the Lease, including rental, interest, fate fees, attorney's fees
                        anc! other charges, do not and will not violate the constitution or any taw of the State.


                        093734,000003 d1122a1g2.Z
Filed 05/28/19                                          Case 19-01052                                                 Doc 1




                 Celtic Leasing Corp.
                 August 28, 207 7
                 Page 3


                                We express no opinion with respect to any documents otherihan the Lease and
                         the Lease Schedule,

                               The foregoing opinions are subject to the following qualifications, limitations and
                        exceptions:

                                ~a)    The effect of bankruptcy, insolvenoy, frgudulent conveyance or transfer,
                        reorganization, arrangement, moratorium or other similar laws relating to or effecting
                        the rights, powers, privileges, remedies and interests of creditors, obligees or surelias
                        including, without limitation, the effect of Sectlons 5d7 and b48 of the Federal
                        Bankruptcy Coda and comparable provisions of the laws of the State;

                               (b)      The effect of the limitations imposed by Applicable Law or rules or
                        principles (of equity, pubiia policy or otherwise) affecting fhe enforcement of obllgadons
                        generally, whether considered ai law, In equity or otherwise, including (without
                        limitation) those pertaining to spocific performance, inJunciive reif~f, materiality, goad
                        faith, fair dealing, diligence, reasonableness, unconsciona6lgry, impossibifiiy of
                        performance, redemption or other cure, suretyship rights or defenses, waiver, lathes,
                        estoppel, or judicial deference or other equitable remedies;

                               (c)      'f'he enforceability oC any term or provision of the Lease that purportedly
                        grants to a party or authorizes ar peRnits a party or other person ~ to axerclse or
                        otherwise enforce or pursue specific rights, powArs, privileges, remedies or interests in
                        a manner (lnpermf5sible under or otherwise Inconsistent with Applicable Law Of public
                        policy of the State from time to tlrne in affect;

                               (d)•    The unenforceability under certain circumstances of provisions In the
                        Lease to tlia effect that rights or remedies are not exclusive, that every right or remedy
                        is curnulaUve and may be exercised In addition to or with any other right or remady,lhai
                        eleckfon of a particular remedy or remedies does not preclude reoourse to one or more
                        other remedies, and that any right or remedy may be exercised without notice or an
                        opportunity to cure;

                              (e)      The unenfor~eability under certain circumstances of any term or
                        provision in the Lease indemnifying a party against liability for its own wrongful or
                        negfigeni acts or where such Indemniticallon is contrary io public policy ar prohibited by
                        Applicable Law;

                               (f}     The enfotceab(Iiry of any term or provision in the Lease purpo►ting to
                        assign contractual rights, to the extent such provisions are lirnited by requlremants of
                        notice to and consent of any third parties to such' contracEs or other interested parties,
                        or any other restrictions as to the assignability of such contractual rights;

                               (g)     The effect of the provisions of iha UCC which require a secured party, In
                        any dispasii(on of personal property collateral, to act In good faith or In a commercially
                        reasonable manner,




                        esa~y+.e0000a e~ ~szatsz.s
Filed 05/28/19                                            Case 19-01052                                                   Doc 1




                 Celtic leasing Corp,
                 august za, zoi~
                 Page 4

                                 (h}      Any rights under the Lease which are governed by the UCC are subject
                          to the limitations and restrictions of the UCC which such statute provides cannot be
                          waEved;

                                (i)       We express ne epinfon as to the existence: validity, binding effect,
                          enfarceabitity, attachment, perfection ar priority of any security interest or lien created
                          or purported to be created under the Lease;
                                 (j)      There may ba Ilmitations on the exercise of the Lessor's remedies
                          arising out of any failure by the Lassar to comply with statutory requirements or Judicial
                          decisions thereunder in the actual exercise of its rights in connection wllh the
                          foreclosure, sale or other eniorcemenl of Its securfly interests in any of the Equipment;
                                (k)      We express no opinion as to whether a~ not the Lease transaction will be
                          treated for federal and state income tex purposes as a true lease, or as a financing
                          transaction.
                                (Ij      Our opi~ivns in Paragraphs 5 and 6 above are based solely upon the
                          Opinion Certificate and the Ailan Law Office opinion.
                                  In our opinion, the forego(ng qualifEcations, limitations and exceptions do not
                          render the Lease invatld as a whole, end there exist, In the Lease or pursuant to
                          Applicable Law, legally adequate remedies for a realization o7 the princlpat hene~ts
                          andlor security intended to be provided by the lease,
                                  We advise Lessor that circumstances can occur aRer the perfedion of a security
                          t~terest in personal properly which eould cause the security Interest to become
                          unperfected, including, without Ilrnitetfon, the fact that e financing statement lapses after
                          f(ve years; the UCC creates certain IimllatCons on the rights to proceeds; a change in
                          the name of the debtor or the location of the dabtar will result in the security interest in
                          certain properly to become unperfected unless appropriate steps are taken; end a
                          secared party's rights are subJect to the rights of certain purchasers of the collateral to
                          acquire the collateral free of the security interest.
                                  To the extent that the obligations of Lessee may be dependent upon such
                          matters, we assume that. Lessor is duly formed, validly existing and In goad standing
                          under the laws of its jurisdiction of tormalion; lessor has the requisiia power and
                          authority to execute and deliver the Lease and to perform its obligations under the
                          Lease; the Lease has been duly executed and delivered by Lessor, and constitutes the
                          legeliy valid and binding obligation of lessor, enforceable against Lessor in accordance
                          with its terms; (here are no other doc~nents, understandings, or agreements (whether
                          written or oral) between or among the parties which would expand, modify or otherwise
                          affect the obligations of the parties under the Lease, the documents submitted to us
                          conEain therein all the terms {Mended by the parties,
                                   We have also assumed that:
                                (1j     The Lease transaction Is not being entered into (or any personal, family
                          or household purposes.


                          0937JA.040005 011724 192,2
Filed 05/28/19                                           Case 19-01052                                                 Doc 1




                 Ceitic Leasing Corp.
                 Augusc 2a, 207
                 Page 5


                                 (Z)     Lessee has "righis" (within the meaning of Section 9203 of the UCCj in
                          the Equipment, and value hes been given by the l.aesor to t.essee in connecilon with
                          the transactions contemplated by the Lease,

                                  This opinion Is Intended solely For the benefit of the Lessor and Its successors
                          and assigns in conneci(on with the Lease transact(on, No part of this opin(on maybe
                          relied upon by any other parson or for any other purpose, be fncorporafed, quoted or
                          otherwise referred to in any other document or communication or be filed with, or
                          otherwise furnished to any governmental authority or other parson without our prior
                          written consent, except that our prior written cgnasnt fs nat needed to iurnlsh a copy of
                          this opinion: (a) In connection with any proceedl~gs relating to the Lease or the
                          enforcement lhereot; and (b) to accountants and legal counsel for the Lessor (each of
                          whom may rely upon this epinlon as though it had been addressed and delivered to
                          them as of the date of this opinion). In all cases, reliance upon this opinion is
                          conditioned upon ecceptanae of afi of the qualifications, exceptions, assumptions,
                          definitions, exclusions and other IlmNaligns set forth herein.

                                ' {"his opinion speaks only as of the date hereof, and to its addressees and their
                          successors and assigns, and we have no responsibility or obligetlon to update this
                          opin(on, to consider Its applicablliiy or correctness to anyone other than its addressees,
                          and their successors and assigns, or to take Into account'changes in law, facts or any
                          other developments of which we may later become aware.

                                                                Ve      ly yours,

                                                                           ~~   lug `~' ~('
                                                                BA      8 HOSTET~ER LLP




                          os~~sa.00000a e++2za~oz.s
Filed 05/28/19                                        Case 19-01052                                               Doc 1




                                TtE50T,TJT1nN KO.SSZ OTC THF,BOARD pF A7R~CTORS OF
                                        TULAR~ RCGTUNAL MEDICAL C~NT~R

                           WHLZtEAS,~ihe Duacd of Directors (the "Doacd") of Tulare Local i•lcalthcar~
                   District dha Tularo RagionA) Medical Ceritcr (ihe "District"} ltas determined lhat it is
                   necessaPy and appropriate; and in the best interests of the ~isd~ict to bou•ow funds to
                   cover operating cash flow; and

                          WH~R~AS,the F3oard his dctciminui That it is necessary and appropiiatc, and in
                  the Vest u►tcrsts of the District, to hnvc its manages, Healthcare Congforaerate
                  Associa(cs, L~.0 ( CCA"), aoking through ~ its Chairman, Denny Benrecvi, M.D
                  ("Authorzxcd Representative"? seek to obtain a loan for the pt~rpnscs of payment of
                  operbting expensts of the.Hospital, repayment of debt, payment of bngoing costs of
                  cansbvction of the'I'ower project, and Per other Hosrpital purposes.

                          NQ`W', xHGREk'OI2~, ~E I~' RCSOL'V~D THAT the Disti~ict's Authorized
                  Representative is aathorized acid directed to pcepa~•e, execute and submit to potential
                  lenders applications foi• a commitment to make a loan, oc otE~or agi^eement for the
                  extension of credit to the District, is an amount of up to $22,000,000; upon suc11 terrns
                  and at such iuteirst rate as the nistrict's Authorl~ed Represenlattve determines ro be fair
                  end c~nsisfent .with the marketplace fog• cfiu piuposw stated above.

                         1~CJi21'H~R RESOI;VEA, that if s loan commitment is obtained, the Authorized
                 Kepresentative is authorized and direcked to take any further actions and l'o execute, irk the
                 name of xnd on hehalf' of the Dietrict, any inshomants and documents rnyuired by the
                 lendec'to obtain such loan, including, without limitation, promissory notes, security
                 instruments and other customary loan documents (which includes sntc/leaseback
                 documents whiah.nre used for finanF~ng purposes), it being the intention Of the $oard
                 thot the Authorized Repreyuntative shill have absolute, full and cvmpidc power and
                 authority eo axecut~ and deliver to the lender ony and all documents end inst~~uments
                 reottirod to obtain and consummate such (oAn, and to take any further actions requu~ed to
                 obiait~ and consummate such form,

                          FUItT~R ~'SOL~~D, ih¢t the Board actcnowledges and agrees that except to
                 tl►c extent prohibited by applic:n6lc law slid any existing Bond documents, ail property
                 (►oal and peisonul), equipment, revenues, deposit accounts and other assets of the District
                 may be used as security for any Inan oblaincd pui9ua»t to this Resolution.

                        IPt WITNESS W$~W,OT,1 have hereto set my iia e as Sec • tary of the
                 District, dais ZD   day ufJane, 2017,


                                                                       Mike J~maic , eC~~etary




                 09~734.000dU] 610927047.1
Filed 05/28/19                                             Case 19-01052                                                       Doc 1




                                                      MICHAEL L. ALLAN
                                                             A7TORN~Y AT lAW
                                                    2 1 8 1 EAST FOOTHILL ~OULEVARO
                                                                Surr~ 102
                                                     fASApENA,GAIJPQRNIA 91 t 07

                     TELEPHONE                                                                              FACSIMILE
                 (626)683.7027(Q)                                                                      (626)66~-702

                                                             rluguSt 25, 2017



                  Sruca R. Greene, Esq.
                  Baker &Hostetter LLP
                  1 160.1 Wilshire Blvd, Ste 1400
                  L,os Angeles, CA 90025 - 0509

                         Re:     ~'ul~re Lucal Hospital District Special Election Aftermath .
                                 E-las S~n~via Gutierrez commenced her term of office as o T'LHD Director

                 Dear Mr. Greene:

                         Thank you for the opportunity to provide you with this analysis regarding the above
                 referenced matter, You have asked me to discuss the aftermath oPthe Tulare Local Ftealthcare
                 District(the "Boflrd" or "TLI•ID") reeaU and special election ofJuly I i , 2017(the "Special
                 Elec~i~n"), Spec:iFcaliy whether the candidate aiectcd to replace a sitting director removed
                 through the reoaEl process may be considered as having commenced her term of office.

                         1 have previously performed legal services for n TLf~D director. To the best of my
                 knowledge, the interests.of my former client and those of the TLHD arc not adverse to each
                 other, and no actual or potential coeitlict of inie~est exists or threatens to come into existence
                 which would prevent me from presenting inp analysis to you. Further, in that prior eapacity,l
                 Uecarne xcquuinted with ccitain fads pciiinent to this matter, which are set forth below. You
                 f~ave nit provided to me n separate set of facts or additional facts Cor this analysis or otherwise.

                         In making this opinion, I have reviewtd various legal so~u~ces, including the California
                 Clection Cede and its legislative hisWry, and case ~a~v arising therefrom, published guidelines of
                 the California Secretary of Scate and "Tulare Registrar oCVaters regarding elections, and recalls,
                 the 'Tulare County Cade. ]have based my analysis on such statutes, case lativ, regulations, and
                 decisions and published sCatements of the State ofCalifomia, and iu local subsidiaries(the
                 "APplicable l..aw").                                                                                      1

                         When my statcincnu herein are qualified by the phrase "to the best of my know{edge", or           '
                 a similar phrase, it is intended to indicate dial my actual kno~~,~ledge of the Pncts in this matter is
                 not inconsistent with the statement that is qualified by such phraseology,

                          This opinion is based upon my understaricling that the Facts set forth below are true and        r
                 that cliece are no other relevane or contrary fads that would be necessary to formulate this
                 opinion. To the extent [hat these assumptions aPfacts arc misplaced or other material facts exist,
                 I reserve the,ri~lit to change Phis opinion in whole or in part. This opinion is subject to the
Filed 05/28/19                                            Case 19-01052                                                   Doc 1




                                                                                             1YIICHAEL L. ALLAN ESQ.
                                                                   Letter: truce Greene,Baker & k~oytetler, LLB'
                                                                                         Dnte: August 25, 2017
                                                                                                    Page 2 of 8.

                  Foregoing limitations, and subject further to the qualifications anci exceptions set forth herein,

                          My understanding ~f the facts is as follows;

                  A. Facts Assumed:
                          The Special Election was held July 1 1, 2017 For the purposes of recalling a nirector of
                 the'T'ulace.Local Healthcare Disirict(TLHD), and,.if the racall were sucoessful, replacing the
                 recalled Director. The TLHD Board consists of five (5)directors elected to represent various
                 districts within the 1Z,EID, which encornpnss the City ofTulAre and various areas of Tulare
                 County. Three (3)directors participating in a meeting constitute a quorum. 7'Ite Special
                 Election was Held, a director was recaf led and a replacement was elected in the person of
                 Scnovia Gutierrez("t3utierrez"), who apparently received a majority of tha voles cast. to replace
                 the recalled director.

                         Foliowiug the election, a recount was timely requested end performed. 'l'he success of
                 the recall was confirmed, Gutierrez was confirmed by the Tulare Regisd•ar of Voters(the "RoV"}
                 as the candidate why received sufficient votes to replace the recalled Director.

                          On July 25, 201.7, Ms. Gutierrez. and two allied members of the Board held an event,
                 where a third director also attended but did not speak, at which Ms. Ciutierrcz was proclaimed
                 victor and she purported t~ orally take the oflth of office. However, at that lilac, no cGrtifie~tion
                 of the election Ilad been provided to the Baard, and no legal notice had been provided regarding
                 said event, and no declaration of the election under Elections Code Sec, 154UU had been made.
                 A4s. Gutierrez apparently $Iso signed an oath of office on July 25, 2017, and apparently provided
                 it to the RoV rather thsui to the Secretary or Clerk of the TLF1D.as required by statute. Un that
                 date, the KoV prepared arrd overnighted a letter to the TLNL~ Secretary which included, inter
                 alia, the certifioati~n of the results of the Special Election, and at ►east a copy of the oath
                 document subscribed by Gutierrez. How the oath document made it into the RoV's
                 correspondence package for a Fed I.;x delivery when Gutierrez's taking of the oaeh was
                 hr~adcast, inter ulla, through faceboak live feed in the evcnityg ~f that same day is not explained.

                           qn July 26, 2017, the very day of the next regularly scheduled meeting of TLHD, the
                 1ZoV p~•ovided tl~e certification of the election results to the TLHD, allowing insufficient time for
                 n declaration of the election under Elections Code Section 154Q0 to be noticed to the public,
                 "1'wo of the current directors (d7e "dissenting directors") demanded that the Chairman place the
                 deelnration on the meeting agenda and deelace the election, which the ChairtnAn declined citing
                 ►fie late delivery of'the Certification t4 TLHD, anJ Brown Act concerns regarding proper notice.
                 'i'he dissenting directors ►hell declined to participate in the Hoard meeting, even so us to place the
                 declaration oFtlia election nn a subsequent agenda, and wallce:d out, A quorum could nut be
                 reached. Since the July 26, 2017 regular Board meeting, the dissenting directors and Ms,
                 Gutierrez have failed to utt~nd a regular Roerd meeting or cooperate with the [wo other directors
                 ~o schedule a meeting or to otherwise ~ttcnd to Doard busfnevs,

                         Initially, the dissenting dirnclors and Gutierrez claimed that the Jufy 2i''' meeting was
                 valid event where she vas sworn and,joined the Board. Later, they toolc.thc position that the
Filed 05/28/19                                            Case 19-01052                                                             Doc 1




                                                                                                                               i
                                                                                        MICHAEL L. ALLAN,ESQ.
                                                                 • I.efter; Brucc Greene, Baker & ~Tasteticr~ ~,LP             i
                                                                                              Date: August 25, 2017
                                                             '                                          Pa~c 3 of$
                                                                                                                               ,;
                 event was on(y ceremonial and therefore exempt from Brown Act notice and like considerations.
                  Following the July 26,2017 regular meetiii~ of th Board, the t~vo dissenting Directors and Ms.
                 Gutierrez instead of participating in regular Board meetings have participated in several events
                 which they have characterized as Special t3oard meettugs, but which events were held apparently
                 ♦vithnut legal notice, were called and attended by only the twa dissenting directors and the
                 unseated V(s. Guticrre2, and which lacked legal quorums, At one such evont, the dissenting
                 directors and Ms. Gutierrez purportc~i to adopt various statements and resolutions al behalf of
                 the TI.HD, including voting to rescind Resolution 852, which authorizc;d HCCA, tl7e manager of
                 the District (acting d~rough its Chairman, Dr. Benny Eienzeevi) to enter into loans on behalf of
                 the District and to terminate the District's rep~esentotioa by the Baker Hostetler firm, They also        t
                 voted to seat NIs, Gutierrez, at some point,                                                              r

                 A pplicable Law;
                         Genera! Eleclro»Lucas ofCa!rfornla Govern
                          White Ti,f ~1D is n special district for various rur~oses under the Iew, the Unifoon bistrict   ~
                 Election Law, Govt. Code Secs. 10500 - !0556 do not appear applicable as the TLI•fD vas                  ~
                 formed prior to tlu institution of the Uniform District Election Law in 1994. Provision iii statute      !
                 for action required by the RoV,TLHD, and Gutierrez in the aftermath of the Special Election
                 include Elections Lode Section 15372 and Elections Cnde Section 15400, Government Code                   i
                 Section 1303 spcalcs td requirements of quulificalion for office after an election. Government
                 Code Section 56A2 identifies 1'LHD as the govorning body for purposes of this analysis.
                 Government Code Saetion 1 1384 provides inter alia for removal of a recalled officer aRer                f
                 q~ialification of his successor, Government Code Section 11386 mandates a time frame fora                y
                 successfui candidates qualification for office. Bylaws of TLI-tD as adopted, specifically
                 regarding provisions for the calling eP meetings and q' uorums.

                 Discussion;                                                                                              t
                          P~•ocedure FoJlo►+~i~g Electlnn
                          Following tl~e Special GlecEion, the RoV, TLHD, and Gutierrez are obliged to fo►low             ;
                 ce rtain post alcetion procedures which provide far her accession to office.

                                RoV Aravisi~n of Certified Election Results
                                Elecpons Code Section 15372 provides that the Reg}stray of Voters ("RoV") will            `
                 forward to the T(..HD, as the governing body, a certified statement of'the results of the election.      ~
                 The same is forrvurded to the successful candidate in accord with Clcctions Cocie Section 154Q1.
                 As noted above, to the best of my knowledge, the RoV provided the certified statement to TLHU
                 and it was received ~n the day of the regular Boatd meeting for ]uly 2Q17,                               `•

                                D~cluration of Election                                                                   `
                                Fcullowing~ receipt of the certified statement of the election results from the CtoV,     ~
                 the governing body, TLHD, must forn'tally declare the election pursuant to Election Gode
                 SectiU~i 1X400. Elections CodC 5cction 15400 provides, in pertinent part, that the governing
                 body "shall declare elected ... to each office voted on at eaeli election under its jurisdiction the
                 person having flu highest number of votes for that office..:' The TLHD is the governing body in
                 this mater as provided in Government Cede Sec. Sfi02. The specific actin which constitutes a
Filed 05/28/19                                             Case 19-01052                                                       Doc 1




                                                                                             T1'IICFiAEL L,. ALLAH,ESQ.
                                                                   Letter: Bruce Greene, Baker &Hostetler, LI,p
                                                                                          Date: Augast 25, 2017
                                                                                                     Pale 4 of 8

                 declaration of election results by the governing body is not set forth in statute. E~towever, in the
                 case ~~'ON~17 V. HfIL', 64 Cal.2d 120, the court describes the issuance of a declaration ofelection as
                 "a certificate commemorating an evcn~ that has already occurred." Brown, 64 Cal..2d ai (77
                 The issuance of a certificate is more than e mere announccmenl from the podium by a director,
                 but rather appears to require the affirmative action of the Board.. The Board can only take action
                 6y motion oc resolution (Bylaws, Article f1, Scc. 2,c.) with the existence of a yuorurn,(Bylaws,
                 Article [l, Sec. 2.a.) end no quorum has occurred since the June, 2017 regularly scl~e8ulcd
                 meeting of the Board. Hence, the Board has been unable to notice and tnke uetion to declare tf~e
                 election.

                                         A)Irr~e~pretafion o~'Elec~inns Cude Section ISd00
                                         Deeisinns interpreting Elections Coda Section 15400 or ies predecessor
                 statutes arc oot abundant. In Drown v, Itile (t y6~ 64 Cal.2d i 20, ostensibly providing its
                 dacision un~cr the regime of'a ['ocmer elections code section iteration, the California Supreme
                 Court stated that as regards jt►diciel candidates a prevailing candidate is elected on the day of the
                 election and not nn the day the results of the election arc officially declaecd, "...if un election is
                 in tact held, the prevailing candidate is elected on the day of the election (cf. Borvring v.
                 Dominguez (I 935) 3 Ca1.2d 167, IG$) and not on the day tt►e results are declared". Drown v.
                 Nice at 127 !n so doing, the court referred t~ the dcularetion as a Pormalhy, commemorating an
                 event tltut has already occurred. l~ro►vn v, Hire, 64 Cal.ld at J 27 Only four published cases cite
                 to the Brawn decision, three of which pertain specifically to the election ofjudgcs, and the fourth
                 pertaining ~a the court discussion oC (imitations on its powers with respect to legislative
                 enactments in the context ~f an insurance litigation. Topct Ins. Co. Y. Firema~~'s 1~zrnd 39
                 CaLApp.45h 1331, 1341

                                       The legislature has amended former Elections Code § 15400, which wes                E
                 enacted by in 1961, amended by in 1963, and partially repealed in ! 976, and then included in an
                 amendment intended to reorganize and clarify the Eloctions code, and provided "only technical
                 and n~nsubstantive effect" iii 1994. Regarding the 1994 amendment and reorganizn~ion, the
                 legislative notes refer to a lack of intention to add oc subtract rights and obligations as a result of
                 said amendment, l~ccrings, California Codes, Note re: StaLs 19y4, ch 920, re: Sec. 3. Elections
                 Code Section 15400 remains substantively intact. The failure co substantively cliar~ge or
                 eliminating the ~~rovisions of that Section, suggests that the legislature decided that the
                 declaration of die election by the governing body woulJ continue ~s port of the post -election
                 procesv,                                                                                                  i
                                                                                                                           1
                                         B) Loct~l (;averring f3ndies Regulnrh~ Comply with E..C, Sec 15400
                                         Lncal governing bodies, including cities, counties, and local districts,
                 regularly s:omply with the ohligation tU (oi7nally declare election results in accord with the
                 provisions of Elections Code Section I Sa00. Citing to the obligations upon govzrning bodies set
                  forth in Elections Code Section 15400, formal ti~riiten decJacations of election results by
                 3'esolution requiring a motion, sccondiiig, a~~d n sub~eyuent vote are normal proeeclure for
                 compliance, as in, for ex~rnple, the Stanislaus County Board of Supervisors, the San Francisco
                 County Board of Supervisors acting, including when acting, inter olio, for the BART' District
                 E3oard of Dircctnrs, die local Co+n+nunity College District, she San Francisco Ilnifi~d School
Filed 05/28/19                                            Case 19-01052                                                   Doc 1




                                                                                      MaCltn~:L L, ALLAN,EsQ,
                                                                  Letter; Bruce Grcene, Baker & ~Ioatetler, LLP.
                                                                                         Date: August ZS, 2U17
                                                                                                    Pa~c S of B

                 Dist►•ict, And the San Francisco Superioe• Court, the Ciry of Palo Alto and the City of Oakland.
                 Additionally, declarations of election are included as formal agenda items for meetings,
                 including, e,g, the Santa Clara County B~acd of Education, the Napa County Hoard of
                 Supervisors, and the Alameda County Board of Supervisors. Tlae TLHD is ►-uquired by its
                 Bylaws to take action only by motion oc resolution, and therefore would require formal action at
                 a meelinb having a quorum sn bs co comply with elections Code Section 15400, (Bylaws,
                 Article ii, Sec, 2.c,)

                                        Governing body compliance with Elections Code Section 15400 is
                 pursuant to revommendaliuns froth chcir respective Registrar of Voters and governing body staff',
                 including for example the staffoFthe C;nunty Clerk Recorder (elections) of the County oT
                 St~nislaus, tl~e County CIerWRecnrdcr/Assessor fir the County of SonomH, office ~f tha City
                 Clerk of Palo Alto, the Assessor-Recorder-Coun[y Cterk. as Ex•officio Registrar of Voters for
                 Napa County ns of 2006, and the Registrt►r of Voters of Alameda Couat.y, As regards the matter
                 alBand, the Tulare County RoV set forth her recommendation that the TLHD comply with
                 Elections Code Section IS40~ (See Letter to TLFIT3 from RaV ui'07/25/2017). The County
                 Clerk/Assessor/Recorcicr of the County of Sonoma hTs opined further in pertinent part that the
                 County's failure to comply with its obli~alion to declare the election results wou{d "result in
                 elected candidates not talcin~ ot'Fice". (See Agenda Item Summary Report, Requested Iioa~d
                 action, ]2/14/2010) In addition, the School and College Legal Services of California (`.`SCEs),
                 a joint power authority serving school and college districts, has advised its constituent
                 superintendents that rnal<ing a declaration of election is required pursuant to Elections Cnde
                 Section 15400. (SC~.S C,~~al Updutc 09/20/2016 co Superintxndents of Mecnher Districts)

                                          C) Bleclipn and Commencement of Term are D~erent Concepts
                                          Various statutea discuss the times following an election when an olected
                 person mf~y take office, separating the concept from that of the election itself. Portlier, the court
                 in Brown cites to I~owrtng v. Domrngue? (1935) 3 Cal.2d 167 in which the Court again discusses
                 eligibility of judicial candidates for ot(ice, and in so doing recognizes a distinction between
                 election to office and the comrnenceme~yt of the term of oi'fice by citation to and discussion of
                 the decision in Wa•d v. Crowe!!, 142 Cal. 587, 7( P, 491 (Cal, 140q) in which a County officer
                  vas eligible to take office bRsed on the timing of his receipCof cenain professional certifications
                 required for such office, The Court noted the earlier decision as stating that "it was sufficient in
                 order for him to legally held office after aRer his cleccion that he receive such a certificate beFo~e
                 his term of office commenced" Buwring at 170 Hence, the Court, in Wurd v, Crowe(! and in
                 Bowring, tacitly recognizes that election and the commencement of a term of office are two
                 separate matters. See Warr) v. Crvwa!!, 142 Cal. 587, 76 P. 491 Note: The Ward case has been
                 distinguished by l~vo subseq~~cnt cases con~erninb the appli,.ability ofconditions to office
                 holding ~t~hen (hc time for the existence ~f conditions is not specified in statute ar constitution.

                                 f~ual ification of Gutierrez
                                 As tF~e successful candidate; R9s, Gu~icrrez ittust Itiavc been qunlifie~l for oifce
                 within yen (!0) days a(tec receiving the cer~ilicatiun of the elcctiue~ front the RoV. See Covt,
                 Code Sec. 1 13A6 To qualify, Ms. Gucierrez must have subscribed to the Oalh ofOftice and filed
                 the original oFthe same with the Clerk or Sccre~ary of'T'L,11D, pursuant to Covernme.nl Code
Filed 05/28/19                                            Case 19-01052                                                       Doc 1




                                                                                            MICHAEL.L. ALLAN ESQ.
                                                                   Getter: Bruce Greene, Baker &Hostetler, LLP
                                                                                          Date: August 25, 2017
                  --                                                                                 page G oC 8

                 Secki~n 1303. T~tote; If Ms, Gutierrez is dccittod to have failed to file the original oath of office
                 with the TLHll's Clerk or Secretary, then it becomes arguable that the oFfice to which she was
                 elected "shall be vacant, and shall be filled according to law." Govt Codc Sec, I 1386 Note:
                 The recalled IJirector is not removed from office unfit the qualification of his successor. Govt
                 Code Sec, 11384

                                  Special Meetings Called BY Dissenting Directors After July 2Cz, 2017
                                  Following the July 26, 2017 regular meeting ofth Bpard,the two disseutin~
                 directors and Ms. G~tier~~ez instead have participated in several independent events which they
                 have characterized and represenieci ns Specinl Board meetings. These events were held without
                 requisite and timely legal nolicc, and in addition were called by only the tvvo dissenting
                 directors, Jamaica and Northcraft. Ms, Gutierrez's participation in any gall for a meeting is, as
                 yet, irrelevant as she is not a seated director as discussed above. Ttie Tulare Local Health Care
                 District Bylaws, adopted May 22, 2013 (the "Bylaws") governs, inter Alia, meetings of die Board
                 of Directors of TLHC~3,'including their calling and the forn~ation of quorums. The Bylaws at
                 Article I[, Sec. J .b. pibvide that a Sp~ial Meeting of the TL}iD may be called by three (3)
                 directors, noe merely two. Said subsection also requires that such meetings beheld in
                 compJiflnce with the Ralph M.Brown act by timely puhlioation of notice of any such meeting,
                 Hotivever, in addition to disquati~cation of any such purported meeting or associated action
                 Lateen in potential violation of the Brown Act arising from lack oFappropriate and suffieienl legal
                 notice, s~,ch e~~ants were not callod in compliance with the Bylaws, and do not constitute valid
                 Special Meetings of TI~HD, having bean called by only trvo directors, Notthora~t and Jamaica,
                 and notably facicing a quorum. The Bylaws, at Article fi, Section 2.a„ provides that a majority
                 of the directors constitutes a quorum for the ttansaecioii of business, and only two of the faur (4)
                 sitting directors were present at the purported special meetings. Hence, any actions purportedly
                 undertaken at such improperly caltcd pu►portcd special me~lings lacking a quorum do fiat Piave
                 any bindiag~eFfect upon TLHD or its otlicr elirectors, and do not constitute legal acts of TLHD.

                 Conclu:~ion:
                          A multi-stc~ process following the election oCa TL,FfD Director is required iF~r Gutierrez
                 to take office. I) The RoV must provide a ceiti~ed stattmcnt of the election results to die 1'LI-lll
                 as the governing body, and to the successful candidate within thirty (30) days oCth~ election; 2)
                 TLHY3 tnust thereafter declare the election, an action which is not defined in the code, but whioh
                 case law sugsests is more than v mere ann~uncemeni from the dais and may require affirmative
                 acti~z~ of the Board, which itselCrcquires a quorum at a meeting of the Board; ~)_ Gutierrez must,
                 within 10 days after receipt of tl~e eerti lied staternene of election from the RoV, subscribe to her
                 oacli of ol'Iice and fi lc it with Elie C_'lerk or Secretar~~ fur the TLETU.

                         The fzilure of the dissenting dicectoi~s to participate in meetings ~f the Board, and acl~)eve
                 a quorum sinc;c die June regtiifar meeting of file TLE1D,. has prevented TL,k1D tram making Qie
                 declaration of election required in Elections Code Section 15400. Further, Y am aware of no
                 fActs to suggest that Ms. Gutierrez hay tiled the original of her oAth of office with the Secretary
                 or Clerk of'TLHD, or that she filed the yatne within the mandated ten (10) days of her receipt of        t
                 the certified sta~ement of election from the RoV.
Filed 05/28/19                                             Case 19-01052                                                  Doc 1




                                                                                            MICHAEL L.:~1,LAfY, ESQ.
                                                                   Letter: Bruce Greene, Baker & Eiostetler, LLP
                                                                                          Date: August Z5, 2017
                  ---   —                                                                            Page 7 of8

                          The knuwn facts suggest that compliance with statutory procedure required to commence
                  Nis. Gutierrez term of office has not taken place, and she is not yet a director. Furtfier, if Ms.
                  Gutierrez: has failod to subscrihz her oath and file it with TLHD within the time fi~ames set forth
                  in Gove!-nment Code Section 130 ,the office to which sire was elected may be deemed to have
                  fallen vacant,

                         Acts purportedly taken by Ms, Gutierrea in concert with the dissenting directors, at
                 improperly cnl(ed purported special meetings lacking a quorum, are attempted ~vilhout
                 c~mplience with the T3ylaws or with California law regarding such meetings.'A specie) meeting
                 of the Board cannot be celled by only two directors of four, and therefore tl~e events cat(ed by
                 the dissenting directors and Gutierrez do not constitute valid meetin6s of the $oard pursuant to
                 the Bylaws. Such invalidity is in addition to their patentiul illegal nature under the Ralph M.
                 Brown Act. Further lacking a quorum of the sitting directors, no action taken at such a purported
                 meeting would have any binding force ar effect.

                          This opinion is based on the foeegoing as,eui~ptions of fact and law discussed herein. f
                 'havr not located any other vtstutes, cese~, or regulations other than those expressed heroin that
                  are material to my orinion, To the extent that such other statutts, uses, regulations, regulatory
                  council opinions, disteict council opinions, and attorney general opinions exist, 1 reserve the right
                  to modify this opinion in while or in part based on such other factors. My assumptions of fact
                  and law are sat forth herein, and there arc no implied and unstated assumptions of fact yr law.
                  am expressing no opinjon with respect to any facts or the application of luw to such facts, other
                  than as are set forth above.

                         The furcgoing analysis is subject'to the following qualifications, limitations and
                  exceptions:

                           a)7hcre may be facts concerning post-election actions, statements, and ocher facts
                  eff'ectii~g the electoral status candidate Gutierrez, and the occurrence of law and regulation of
                  which I am unaware, whether by reason of lack of public promulgation or otherwise;

                          b)Thee may be changes of law, regulation, and ideas of enfnrecmeni and interpretation
                  of the same which may have been considered oe initiated since the tirnc of the Special Election
                  which have not heen publicly promulgated and of which 1 atn unaware which may effect the
                  analysis applied co the Facts concerning the aftermath of the Special Elnclion end the electoral
                  slahis of Gutierrez;

                         c)'T'he undersigned is aware ofno Charter or similar document governing the TLHD
                  which would exempt the recall, election, and seating of directors from tl~e general election la~v;

                         d)This analysis has been provided in an unusually abbreviated time frame at your
                  request, and such abbreviated dme frarnc has limited my ability to research and analyze the
                  question presented.

                            reserve the right to amend this opinion in whole or in part, based upon such later
Filed 05/28/19                                          Case 19-01052                                             Doc 1




                                                                                    Mictt~~ar,L. ALLA,N~ ESQ.
                                                                Letter: Bruce Greene,Baker 8t Hostetler, LLP
                                                                                      Date: August 25,2b17
                                                                                                  ~'agc 8 of8
                 discerned facts and law as may become avaitabie.

                        Subject to the reservations and conditions set forth horein, this opinion may
                                                                                                      be relied
                 upon for purposes relating to its subject matter.

                        Thank yuu for your anticipated attention to this matter, Should yvu have any question
                                                                                                              s
                 or eamments, please contact me directly in wrliing by means of my email eeeount.

                                                                      Very Uvly yours,


                                                                      Michael L. Allan, Esq.
Filed 05/28/19                                                                      Case 19-01052                                                           Doc 1




                      06-D'ec-17                                                            06Dec17-1288
                                   THIS ITEM IS PART OF A LEGAL STATEMENT FiECOt~~7RUCTION
                                                     GROUP Id G06bco17-1288
                               Sequence number a0479D375877 Posting date 13-Sep-17 Amount 494727.93



                      ~         ~~~                                         JP}+lory~nn C4ase Book, N.A
                                                                                                                0 9 t 0 Z 0 1 7             1 ~0
                                                                                                            ogTC 1A w C D Y Y Y Y


                               reyTr.9ebaetAoad!a                       ~                                               ~ ~•g96.7Q7.93

                               ~~                                 TQ~Y+.~~lCFO(Kd~~t1~MV~~MDfYD1µEMYtiKT~MO m/10O"           p~~~                       .

                                             VoWeRel90de}a                                                                 '
                                                                                                                          ~I '~'
                                                                                                                             u  p~                      ,
                                                                                                                         8^

                                         S+q{IK4.WC~f•JIiiDL'~7g1~.]JS61.2SO1Nm                ~                                                        ~
                               Memo a~r                                     n,XMts~m~.mic~e..au+raeec
                  i                      oa~roi.+murdNc.~+w            w.w,r~.+cwt+~w +a+r~r~-~                                                     .
                                         ~Hi#16~,Fd71T,dP~6~~
                  i
                 ~                                           i.3~227x627~:               55057869~i*'          14~D              d'499?2793~~
                 i

                 [~     _~~7
                     O~D.Iblo~~^oti h} Y„00101Y9 C16 BaCcA Otl7o~17 tiey ouCVUa vacs 2017a913
                   o ~                b

                                                                                                                                 f
                                                                                                                                ~~
                          ~~   ~'~   q    ~~~                sr to nan nz~aa arxaittm                                         ~I ~      ~           ~
                          to                ~                    ►~a~xr touwra~co                                             ~~ ~                  ~
                                                                                                                                                    ;
                          a     ~                                 7.H HATSOF0.L JtS90CI7tTSOtl                               ~~ a       ~           ~
                                                                                                                                                    .
                                                ~S           Oa70199>0003D~43100023i<cLC                                     .i;
                                                                                                                             .          ~   ;   ;


                                     i          ~    ~                                                                        ~, K
                                r    a                                                                                           !~

                          a1    ~    ~                                                                                        '1 '~



                          a.                             ,                                                                          -




                                                                                              F           ExHisir
                                                                                              ~           ~~
                                                                                             .~.
Filed 05/28/19                                                                 Case 19-01052                                                                        Doc 1




                 r .- --. _..                      . _._ ._ . .....,.~_.... . _..__.~ _                                         ,
                 ~ ,,            '^"' "`"'"""'""""                  CASHiCR'iCM/CK           ""     `~9571~Ozl92'="~"~         PastlnpOste:20t70s25
                 ~ ~ CHA5E ~                                                               04t~~    """'^        `~          '. Sequence Number. 5880211370'
                 ~                                    ~.+~~         HCCa
                                                                                                                               Amou~L St0.o0o,00
                 i        _ n,yr.r,. OAkEA Ft0S7EfLFA                                                                          Account• 80902234
                 ~        ~ ~~~                                                                                                Houtlnq Tramit Number. 1227pOp2
                 ~         ..ri ,a~~rr~ars,~r,o                                                    r ~n,000.00—
                                 pa~n~,w000cra~rs                                                                              CheciclSerinf Numtler.000671302592
                                                                              .....u+a~o~~ owur ew+c.w.~.
                                        r~.,.~......                          ~kf~-~t~                                         Bank Number. 801
                          ~,,.                                                ~w~                                  p~          IRO I~d~alof:0
                          Nw..evwr.r .crwMi..,+.            ~.~.v               o...e..5 w~.
                                                                                                                               BOFD:000000000
                                  r g57t30t392r r,S2tL000t4C 806002i34.~                                                      Capwre5ourca;PV
                        ----                                                                                      —""'
                                                                                                                     ' Entry Number.0000008898
                                           _..—,                 .._.              --- ,. ..____,_                  .__ UOK:W1170925DQ589021t370
                        aeo~s~saieoei7T ce,. coT0.1e+ cu[ ~.1e6 as:evl~ coq Ooovt! w~. to17n~5
                                                                                                                              CpB~ G9`i10~                .
                                                                                                                     g        Teller Number;
                                                                                                             Y
                         (                    ucr tv ou,..urri~o ,~ccavnr                                    ~           ~    Teller Sequence Numb6r:
                         ~e                   "`r `"~°"~ ,     ,,i      ~o„                                ~          ~~ MUetnglmepe:5
                          7~~       ~ ~       ooioi~uaoou~~a~ooa:»<cet
                                                                                                         ~ ~         ~'~ PE InQlc:atnr. N
                          ~~        ~     f                                                                  ~           ~ Appticalfon Code: t
                          ~z~       c ;                                                                  ~~                   rr~~da:aaoaoo
                          ~7
                           ~.             i                                                                  ~                D8lCR:06
                           }                                                                                                  Ilem Type: F
                        132096~C 51 ~                                                                                         Procgssinq na~a;




                           C 2010 J.P, Moryen Grasa 3 Co. Ail Ri9hla ABsarvad




                                                                                                   EXHIBIT

                                                                                     :.a           ~:
Filed 05/28/19                                                    Case 19-01052                                                                       Doc 1




                                                                                                         Itllill(Il~IIII~~Ii~IIIlUllllllli        ~
                                                                                                      2dY7—m059~~9                            •~
                          RDING F2ECIUEST~O 6Y:                                                            Rtcarded       kcC pct         5t,Q3
                          ~o Title Campeny                                                            Official Records. i
                           N n.:                                                                          County of     f ~G6Y - t2~C~Y10c c,0,
                                                                              .~''~                    RIM.ANp,Pr~NILL  1
                                                                                                       Clerk Recorder
                          Recorded Mni! Document To:                          ~~
                                                                                                                           J~
                  H Ithcara Co~glamerets Aasnclates, LLC                                            ~8;@1R~1 28-Stp•2317 I pane ' a! 4
                  1 0 Wi~ahlre Boulevard
                  S to 1600
                  L Angeles, CA 90024




                                  SHORT FORM QEED O~ TRUST AND ASSIGNMENT OF' RENTS
                 TH~ OEED OF TRUST, is made as of September 27, 2017 by Tulare Local Healthcare Oistriat, d/b/a Tulare
                 Ra tonal Medical Center, herein called TRUSTOR, whose address Is efi9 N. Cherry Street, Tulare, CalHomla

                 la ~Mcago Title Company, a CaNfamla cnrporallon, herein called TRUSTEE, for the benefit of Nealthca~e
                 Co glomerate Associates, LLC, herein called BENEF~C~ARY,


                 WI NESSETH: Thal Tfustor IRREVOCABLY GRANTS,TRANSFERS AND ASSIGNS to TRUSTEE IN
                 TR'ST, WITH POWER OF SALE, Ihal property fn the County of Tulera, Slate of Califamla, ccxnmony known
                 as 25 East Prosperity Avenue, Tulare, Calffamla, 93274, as mare particularly described es:
                          SEA EXHI9IT'a'Al"1'ACHED HERE70 AND MADE A PART HEREOF


                           IER WITH the rents, Issues and profile thereof, SUBJECT, HOWEVER,to the right, power and
                           given to and conterced upon Beneficiary by p~regraph ten (10) of the provisions fncarporated herein by
                           i to called and apply arch rule, issues end profds.
                 For he Purpose of &ecuring:
                 i.   e~lormmnce of each agreement of Trustor lncorporeled by reference or contained herein, .
                 2,    aymant of the Indebtedness evkfenced by those ceriafn Promissory Notes dated as o(7I31/2015;
                      /31/2016;12121/2016; 12/28/ 016; 12/29/2U18; 12f30/2018; 12/3012018 B;3/3112D17, 7/21/2017, and
                      131/2017, In the fatal original principal sum of Ten Mill(on Two Hundred Thirty-Three 7hausend Nine
                       undyed and Flfly dollars And 05H 00 Dollars (510,233,960.05) e~cuted by 7rustor in favor of 8eneflcfary
                      r a+cfer.
                      ayment of such further sums as Iha then retard owner of said property hereafter may borrow from
                 3. ~ eneticfary, when evidenced by another note (or noise} raefting it is so secured




                        :76724214.2


                                                                          °        EXHIBIT
                                                                                   ~~ . .
                                                                              ..
Filed 05/28/19                                                       Case 19-01052                                                               Doc 1




                                        SHORT FORM OECD OF TRUST ANO ASSIGNMENT OF RENTS
                                                                       (conllnuedJ


                          Piofect (he Security aI ih/s Deed of 7rusf, Trusfor Agrees; 8y fhe exa❑ullon and delivery of fhls Deed of
                         ist and fhe note secured hereby, !ha({xovlslans one (7) fo fourteen (14), inrJusive, of the 11cUfious deed of
                         sf recorded hr Sanfa Be~sr~ County and Sawma County October ~8, 1961, and In al! olhsr coun(/es
                         foher 23,. f96~, !n the book and at the page o/ 0lflcimi RecoNs fi lhr~ office of fhe county recoRter of fhe
                         Katy wh9re Bald propariy!s located, nofvd be/aw apposite fhe name o~such cotu~ly, vrz:
                         Ut1JTy       BOCkC   PAGE    COUNTY       600K     PAGE    COUN7Y            BOOK PAGE COUN?Y           BOOK     PAGE
                         Wade          ~J6     OC4   14Ws          791      BJ3    Pfsur             806      30Y     Skrre      29       X39
                         ~e            i      250    Like         362      79      Plumrs             151     S       Slsk~you   ~tl9     itll
                         ~             TOq    34d    Lassen        171     47}     Rl~eraldo         3006 52~         SoJano     1705     102
                         b             ii43   1      LasMpe/es     TY065    C99    Seaermnto         4J31     Q2      Sonoma     1857     699
                         ►velea        f~5    15~    MadOrB       810       170    Sur BendO         271      3B3     StenWnus    X7}5    46d
                          sa          ~A6     eY7    M~r/n         i5dN    779     S~n9emudlna       5567     4i      SuNar      57?      29T
                             Cosfe    9D78    ~7     hl~npasa     77       2Dz     San f'nrrclxo     AJ12     9p7     Tahams     X01      289
                                      7S      ~Ii1   MendacLto    6rD      5J0     SanJotgWA         247Q     3y1     Trfl~ty    9J       X66
                                      6dB     d56    A(Ol~cad     1547     5Je     SIALWrObltpo       ffbf    12      7b/ero     ?20I     275
                                      X626    372    hfodoc       iB4      Bd1     SeinMelso         4078     420     Tuolumne   f36      4T
                         n            42?     fa4    Mono         S2       47s     Sente 9arbare     l87t1 860        Vonlum     70n2    9B6
                         bold!        067     AT7    Atallaroy    2f84     57B     Bartle Clanf      638     34f      Yola       663     ?45
                         1!a!         10p1    601    Nepp         OJ9      Bd      Senh Cltu         1471    49d      Yu6■       734     I98
                                      147     699    Abvada       305      J?D     Shnsts            68d     529
                                      J~2?'   60     CUsnge       5989     811     S+n lNepo 3erka   Z Book 198 f, Pap. iC88J7


                            pmvlslans, ldendcel /n el! counties, (pdnfed orr the at/ached unrecarcled pages) era hereby adopted and
                           orated hera/n and made a part hereof as tufty as though eel forth heraln al length; that Ttustar will
                            ~e arul perform se/d p~nvistprts,' end that the ~efar~rtces to pmperry, oWlgstlons end par(!es In Bald
                           ions shelf be construed fa refer b the properly, abllgetlona, andper!!es se! lash !n this Dead of Trvsf.
                            ~ders/gned Tiuslor requests that a copy o(any Notice of De(aul! and of any Notica of Sale hereunder ba
                            f to hlm et hls address herelnbefare ssf lorih,

                 fl►~1               WHEREOF, the undersigned has executed !h!s document on the date set forth below.


                             focal Hcaltl~c~re Ofetrict, dlble Tulare Regional tWedical Center


                 ey.
Filed 05/28/19                                                    Case 19-01052                                                 Doc 1




                                 SHORT FORM DEED OF TRUST AND ASSIGNMENT OF RENTS
                                                     (continued)


                   A notary pubic or other officer complell~g thle certlflcet~ varlFlea only the IdentNy
                   oi.lhe fndlvldual who signed the document to which lhls cerilflcete (s attached,
                   end not the tMhlulness, accuracy or valldHy of that docurrtant


                       of Calif Ufa
                       y of l.i.~ 0.4~~

                 p~t ~~~,(Y~,b1iY v~.~ ~ C~ ~ ~7                             5
                                                                     before me,    ~LlS r~S ~ ~L~`
                                                                                                Nata~r Public here insert
                     e and Ikle o! the officer), personally appeared           ~        'n pp,v "i
                     pr+avnd to ma on the bests of aallsfactory ev' nce 10 be the person(~j who6a narn~ fsJ~ subscr~od
                 to the Wtlhin InslRimen! and acknowledged to me tl~et he/s~/tf}~y ex~culed the same n hisft}drlt~r
                 a lhorized capac(ly(l~, and that by his/h~r/lh~r slgrtalure(~ an the instrument Uie persopj~f, or the entity
                 v n beheN of which he persun(~ acted, axectSiett the inetrumenl.

                     ttlfy under PENAl.7Y OK PERJURY undar lha laws of Hie Slate of Calftarnla that the /orepafng paragraph
                 Is rue end correct
                          5 my band and offlGn( seal.
                                                                                      MEU65A S. AREND
                          i~~'.~~rL~r~C(Seal)                                       CommbNan M 2113102
                                                                                    Hovey Publla - Q~tSfarnl~
                                                                                        rw~ra caanry
                                                                                    Comm.8 fns Ma 25 2010




                     A:767124221.2
Filed 05/28/19                                                  Case 19-01052                                          Doc 1




                               SHIRT FORM GEED OF TRU5T AND ASSIGNMENT OF RENTS
                                                                 (canlinued)

                                                               EXHIBIT "A"
                                                              Legal Desaipt}on

                     prnpetLy In the Uty of Tulare, County of Tulare, State of Call(nm(a, desalbed as (allows;

                   ~CEL l AND REMAINDEii OF PARCEL. MAP Nq. 4531, IN 'i'H~ CCTY pF 1111ARE, COUNTY Q~ TLH.ARE, STATE
                   CALIf'ORN1A, AS PER MAP RECORDED AU6UST Z3,zUO2 IN 900K 46, PAGE 36 OF PARCEL MAPS, TUTARE
                   JNTY RECORIIS.

                 EX     NG THER~FFit7M AN UNDNIDED C}IVEIiA1F OF ALL TiiE MINERALS, GAS, D[LS, pETROLEU~1,
                 N        AND Ul'HER HYDR~CAEi9OfV SUBSTANCES IN, ON aR UNDER SAID LAND, TOGETHEK WFTIi ALL
                 RI H75 INQ4ENTAL TO 7HE D~lOPMENI'4F SAME, AS IXC~TED IN THE D~E~ FitC3M SECURITY-FIRST'
                 NA ONAL BANK O~ LOS ANGELES, A NATIONAL BAfVKiNG ASSOCIATION, TO G E SWEARINGEN AND CLARA
                 B.                                                         !R~CORpED NOVEMBER 30, 1936 iN
                      EAftING~N, HUSBAND AND WIFE, DATID SEP'TEMBECt 29, 2936

                     PAGE 31b QF OFFICIAL aECOR05.


                             U00 es b~ Parcel 1 171-300-016-OOQ as bo Reraa(nder




                             a.~
Filed 05/28/19                                  Case 19-01052                                              Doc 1



           1   James A. Murphy - 062223
               JMwph~(a)mpbf.com
          2    Harlan B. Watkins — 176458
               hwatkins(i~mpbf.coin
          3    John P. Girarde — 191518
               j ~irarde(~z?.m~~bf.com
          4    MURPHY,PEARSON,BRADLEY & FEENEY
               88 Kearny Street, l Oth Floor
          5    San Francisco, CA 94108-5530
               Tel: (415)788-1900
          6    Fax: (415)393-8087

          7 Attorneys for Defendants
            BAKER & HOSTETLER LLP,and
          8 BRUCE GREENE,ESQ.

          9

          10                    SUPF,RIOR COURT FOR THE STATE OF CALIFORNIA

         11                             IN AND FOR THE COUNTY OF TULARI:

         12
            TULARE LOCAL HEALTHCARE DISTRICT,                   Case No.: 278333
         13 dba TULARE REGIONAL MEDICAL
            CENTER,                                             NOTICE TO TULARE COUNTY
         14                                                     SUPERIOR COURT OF FILING OF
                               Plaintiff,                       NOTICE OF REMOVAL OF ACTION
         15                                                     TO THE UNITED STATES
                       v.                                       BANKRUPTCY COURT FOR THE
         16                                                     EASTERN DISTRICT OF CALIFORNIA
            BRUCE R. GREENE;BAKER &
         17 HOSTETLER,LLP,a limited liability
            partnership; PARMOND KUMAR,M.D.;
         18 LINDA WILBOURN;RICARD TORREZ; and
            Does 1 through 50, inclusive,
         19
                               Defendants.
         20

         21 ~ TO THE CLERK OF THE TULARE COUNTY SUPERIOR COURT:

         22          NOTICE IS HEREBY GIVEN that on May 28, 2019, Defendants BAKER & HOSTETLER

         23 LLP,and BRUCE GREENE,ESQ.,filed a Notice of Removal pursuant to 28 U.S.C. § 1452 and Fed. R.

         24 Bankr. P. 9027, removing the above-captioned civil action from the Superior Court of the State of

         25 California, County of 'Tulare, to the United States Bankruptcy Court for the Eastern District Of'

         26 California, Fresno Division. A true and correct copy of the Notice of Removal is attached hereto as

         27 Exhibit 1.

         28


                 NOTICE TO TULARE COUNTY SUPERIOR COURT OF FILING OF NOTICE OF REMOVAL OF ACTION TO
                     THE UNITED STATES BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF CALIFORNIA
Filed 05/28/19                                Case 19-01052                                        Doc 1



           1
                 DATED: May 28, 2019                 MURPHY,PEARSON,BRADLF_,Y & FEENEY


          3                                                      ,
                                                     By ~,'~.r-~~.
                                                         Harlan B. Watkins
          4                                              Attorneys for Defendants
                                                         BAKER & HOSTETLER LLP, and BRUCE
          5                                              GREENE,ESQ.

          6 JPG.3441761.docx

          7

          8

          9

         10

         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28

                                                         - 2-
                  NOTICE TO TULARE COUNTY SUPERIOR COURT OF FILING OF NOTICE OF REMOVAL OF ACTION TO
                      THE UNITED STATES BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF CALIFORNIA
Filed 05/28/19                                       Case 19-01052                                                    Doc 1



                                                   CERTIFICATE OF SERVICE
                       I, Alice Kay, declare:

          3            I am a citizen of the United States, am over the age of eighteen years, and am not a party to or

          4 ~ interested in the within entitled cause. My business address is Murphy, Pearson, Bradley &Feeney, 88

          5    Kearny Street, 10th Floor, San Francisco, CA 94108-5530.

          6            On May 28, 2019, I served the following document on the parties in the within action:

          7         NOTICE TO TULARE COUNTY SUPERIOR COURT OF FILING OF NOTICE OF
                  REMOVAL OF ACTION TO THE UNITED STATES BANKRUPTCY COURT FOR THE
                                   EASTERN DISTRICT OF CALIFORNIA

          9
                         VIA MAIL: I am familiar with the business practice for collection and processing of mail.
                 X       The above-described document will be enclosed in a sealed envelope, with first class
         10
                         postage thereon fully prepaid, and deposited with the United States Postal Service on this
                         date, addressed as listed below.
         11

         12      Michael Lampe                                          Attorney For Plaintiff
                 LAW OFFICES OF MICHAEL J. LAMPE                        TULARE LOCAL HEALTHCARE
         13      108 West Center Avenue                                 DISTRICT,dba TULARE REGIONAL
                 Visalia, CA 93291                                      MEDICAL CENTER
         14
                 F,mail: mjl(a>,latnpe-la~v.corn
         IS

         16            I declare under penalty of perjury under the laws of the State of California that the foregoing is

         17 a true and correct statement and that this Certificate was executed on May 28, 2019.

         18
                                                             By ~ ~•'
         19                                                      Alice Kay                    ~`

         20

         21

         22

         23

         24

         2.5

         26
         ~~

         ?x
                                                                 - 3-
                  NOTICE TO TULARE COUNTY SUPERIOR COURT OF FILING OF NOTICE OF REMOVAL OF ACTION TO
                      THE UNITED STATES BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF CALIFORNIA
